Exhibit 10.1

CUSIP NO. (REVOLVING CREDIT FACILITY) 42328JAB1

CUSIP NO. (TERM LOAN FACILITY) 42328JAC9

 

$600,000,000.00

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

HELIOS TECHNOLOGIES, INC., a Florida corporation


and

THE LENDERS PARTY HERETO

and

THE GUARANTORS PARTY HERETO

and

PNC CAPITAL MARKETS LLC,
as Joint Lead Arranger and Sole Bookrunner

and

TRUIST SECURITIES, INC.,
as Joint Lead Arranger

and

TRUIST BANK,

as Syndication Agent

and

BMO HARRIS BANK, N.A.

and

REGIONS BANK, as co-Documentation Agents

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

Dated as of October 28, 2020

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions

1

 

1.2

Construction

38

 

1.3

Accounting Principles; Changes in GAAP

38

 

1.4

Currency Calculations

39

 

1.5

Divisions

39

 

1.6

Euro Rate Notification

39

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

39

 

2.1

Revolving Credit Commitments

39

 

 

2.1.1

Revolving Credit Loans; Optional Currency Loans

39

 

 

2.1.2

Swing Loan Commitment

40

 

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

40

 

2.3

Commitment Fees

40

 

2.4

Termination or Reduction of Revolving Credit Commitments

41

 

2.5

Loan Requests; Swing Loan Requests

41

 

 

2.5.1

Loan Requests

41

 

 

2.5.2

Swing Loan Requests

42

 

2.6

Making Revolving Credit Loans and Swing Loans; Presumptions by
the  Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to
Repay Swing Loans

42

 

 

2.6.1

Making Revolving Credit Loans

42

 

 

2.6.2

Presumptions by the Administrative Agent

42

 

 

2.6.3

Making Swing Loans

43

 

 

2.6.4

Repayment of Revolving Credit Loans

43

 

 

2.6.5

Borrowings to Repay Swing Loans

43

 

 

2.6.6

Swing Loans Under Cash Management Agreements

43

 

2.7

Notes

44

 

2.8

Use of Proceeds

44

 

2.9

Letter of Credit Subfacility

44

 

 

2.9.1

Issuance of Letters of Credit

44

 

 

2.9.2

Letter of Credit Fees

45

 

 

2.9.3

Disbursements, Reimbursement

46

 

 

2.9.4

Repayment of Participation Advances

47

 

 

2.9.5

Documentation

48

i

--------------------------------------------------------------------------------

 

 

 

2.9.6

Determinations to Honor Drawing Requests

48

 

 

2.9.7

Nature of Participation and Reimbursement Obligations

48

 

 

2.9.8

Indemnity

50

 

 

2.9.9

Liability for Acts and Omissions

50

 

 

2.9.10

Issuing Lender Reporting Requirements

51

 

 

2.9.11

Cash Collateral for Extended Letters of Credit

51

 

2.10

Defaulting Lenders

52

 

 

2.10.1

Defaulting Lender Adjustments

52

 

 

2.10.2

Defaulting Lender Cure

54

 

 

2.10.3

New Swing Loans/Letters of Credit

54

 

2.11

Increase in Revolving Credit Commitments; Incremental Term Loans

55

 

2.12

Utilization of Commitments in Optional Currencies

57

 

 

2.12.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency

57

 

2.13

European Monetary Union

58

3.

Initial TERM LOAN

59

 

3.1

Term Loan Commitments

59

 

3.2

Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms

59

4.

INTEREST RATES

60

 

4.1

Interest Rate Options

60

 

 

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate

61

 

 

4.1.2

Term Loan Interest Rate Options

61

 

 

4.1.3

Interest Act (Canada)

61

 

 

4.1.4

Rate Calculations; Rate Quotations

61

 

4.2

Interest Periods

62

 

 

4.2.1

Amount of Borrowing Tranche

62

 

 

4.2.2

Renewals

62

 

 

4.2.3

No Conversion of Optional Currency Loans

62

 

4.3

Interest After Default

62

 

 

4.3.1

Letter of Credit Fees, Interest Rate

62

 

 

4.3.2

Other Obligations

62

 

 

4.3.3

Acknowledgment

62

 

4.4

Rate Unascertainable; Successor Euro Rate Index; Illegality; Increased
Costs;  Deposits Not Available; Optional Currency Not Available

63

 

 

4.4.1

Unascertainable

63

ii

--------------------------------------------------------------------------------

 

 

 

4.4.2

Successor Euro Rate Index

63

 

 

4.4.3

Illegality; Increased Costs

64

 

 

4.4.4

Optional Currency Not Available

64

 

 

4.4.5

Administrative Agent’s and Lender’s Rights

64

 

4.5

Selection of Interest Rate Options

65

5.

PAYMENTS

66

 

5.1

Payments

66

 

5.2

Pro Rata Treatment of Lenders

66

 

5.3

Sharing of Payments by Lenders

67

 

5.4

Administrative Agent’s Clawback

68

 

 

5.4.1

Funding by Lenders; Presumption by Administrative Agent

68

 

 

5.4.2

Payments by Borrower; Presumptions by Administrative Agent

68

 

5.5

Interest Payment Dates

68

 

5.6

Voluntary Prepayments

69

 

 

5.6.1

Right to Prepay

69

 

 

5.6.2

Replacement of a Lender

70

 

 

5.6.3

Designation of a Different Lending Office

70

 

5.7

Mandatory Prepayments

71

 

 

5.7.1

Sale of Assets and Recovery Events

71

 

 

5.7.2

[Reserved]

71

 

 

5.7.3

Debt Issuances

71

 

 

5.7.4

[Reserved]

71

 

 

5.7.5

Currency Fluctuations

71

 

 

5.7.6

Application Among Interest Rate Options

72

 

5.8

Increased Costs

72

 

 

5.8.1

Increased Costs Generally

72

 

 

5.8.2

Capital Requirements

72

 

 

5.8.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

73

 

 

5.8.4

Delay in Requests

73

 

 

5.8.5

Additional Reserve Requirements

73

 

5.9

Taxes

74

 

 

5.9.1

Issuing Lender

74

 

 

5.9.2

Payments Free of Taxes

74

 

 

5.9.3

Payment of Other Taxes by the Loan Parties

74

 

 

5.9.4

Indemnification by the Loan Parties

74

iii

--------------------------------------------------------------------------------

 

 

 

5.9.5

Indemnification by the Lenders

74

 

 

5.9.6

Evidence of Payments

75

 

 

5.9.7

Status of Lenders

75

 

 

5.9.8

Treatment of Certain Refunds

77

 

 

5.9.9

Survival

77

 

5.10

Indemnity

78

 

5.11

Settlement Date Procedures

78

 

5.12

Currency Conversion Procedures for Judgments

79

 

5.13

Indemnity in Certain Events

79

 

5.14

Cash Collateral

79

 

 

5.14.1

Grant of Security Interest

79

 

 

5.14.2

Application

79

 

 

5.14.3

Termination of Requirement

80

6.

REPRESENTATIONS AND WARRANTIES

80

 

6.1

Representations and Warranties

80

 

 

6.1.1

Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default

80

 

 

6.1.2

Subsidiaries; Investment Companies

81

 

 

6.1.3

Validity and Binding Effect

81

 

 

6.1.4

No Conflict; Material Agreements; Consents

81

 

 

6.1.5

Litigation

82

 

 

6.1.6

Financial Statements

82

 

 

6.1.7

Margin Stock

82

 

 

6.1.8

Full Disclosure

83

 

 

6.1.9

Taxes

83

 

 

6.1.10

Patents, Trademarks, Copyrights, Licenses, Etc

83

 

 

6.1.11

Liens in the Collateral

83

 

 

6.1.12

Insurance

83

 

 

6.1.13

ERISA Compliance

83

 

 

6.1.14

Environmental Matters

84

 

 

6.1.15

Solvency

84

 

 

6.1.16

Sanctions and other Anti-Terrorism Laws

84

 

 

6.1.17

Anti-Corruption Laws

85

 

 

6.1.18

EEA Financial Institution

85

 

 

6.1.19

Material Contracts; Burdensome Restrictions

85

 

 

6.1.20

Employment Matters

85

iv

--------------------------------------------------------------------------------

 

 

 

6.1.21

Beneficial Ownership

85

7.

CONDITIONS TO EffectIVENESS and LENDING AND ISSUANCE OF LETTERS OF CREDIT

85

 

7.1

Conditions to Effectiveness

85

 

 

7.1.1

Deliveries

86

 

 

7.1.2

Payment of Fees

87

 

7.2

Each Loan or Letter of Credit

88

8.

COVENANTS

88

 

8.1

Affirmative Covenants

88

 

 

8.1.1

Preservation of Existence, Etc

88

 

 

8.1.2

Payment of Taxes

88

 

 

8.1.3

Maintenance of Insurance

88

 

 

8.1.4

Maintenance of Properties and Leases

89

 

 

8.1.5

Visitation Rights

89

 

 

8.1.6

Keeping of Records and Books of Account

89

 

 

8.1.7

Compliance with Laws; Use of Proceeds

89

 

 

8.1.8

Pledged Assets, Further Assurances

90

 

 

8.1.9

Additional Guarantors

90

 

 

8.1.10

Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws

91

 

 

8.1.11

Post-Closing Obligations

91

 

8.2

Negative Covenants

91

 

 

8.2.1

Indebtedness

91

 

 

8.2.2

Liens; Lien Covenants

93

 

 

8.2.3

Guaranties

93

 

 

8.2.4

Investments

93

 

 

8.2.5

Dividends and Related Distributions

94

 

 

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions

94

 

 

8.2.7

Dispositions of Assets or Subsidiaries

96

 

 

8.2.8

Affiliate Transactions

97

 

 

8.2.9

Subsidiaries, Partnerships and Joint Ventures

97

 

 

8.2.10

Continuation of or Change in Business

97

 

 

8.2.11

Fiscal Year

97

 

 

8.2.12

[Reserved]

97

 

 

8.2.13

Changes in Organizational Documents

97

 

 

8.2.14

Maximum Leverage Ratio

98

 

 

8.2.15

Minimum Interest Coverage Ratio

98

v

--------------------------------------------------------------------------------

 

 

 

8.2.16

Sanctions and other Anti-Terrorism Laws

98

 

 

8.2.17

Anti-Corruption Laws

98

 

 

8.2.18

Limitation on Negative Pledges

98

 

 

8.2.19

Use of Proceeds

99

 

8.3

Reporting Requirements

99

 

 

8.3.1

Quarterly Financial Statements

99

 

 

8.3.2

Annual Financial Statements

99

 

 

8.3.3

Certificate of the Borrower

100

 

 

8.3.4

Notices

100

 

 

8.3.5

Electronic Delivery

101

9.

DEFAULT

102

 

9.1

Events of Default

102

 

 

9.1.1

Payments Under Loan Documents

102

 

 

9.1.2

Breach of Warranty

102

 

 

9.1.3

[Reserved]

102

 

 

9.1.4

Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws

102

 

 

9.1.5

Breach of Other Covenants

102

 

 

9.1.6

Defaults in Other Agreements or Indebtedness

102

 

 

9.1.7

Final Judgments or Orders

102

 

 

9.1.8

Loan Document Unenforceable

103

 

 

9.1.9

Uninsured Losses; Proceedings Against Assets

103

 

 

9.1.10

Events Relating to Pension Plans and Multiemployer Plans

103

 

 

9.1.11

Change of Control

103

 

 

9.1.12

Relief Proceedings

103

 

9.2

Consequences of Event of Default

103

 

 

9.2.1

Generally

103

 

 

9.2.2

Set-off

104

 

 

9.2.3

Enforcement of Rights and Remedies

105

 

 

9.2.4

Application of Proceeds

105

10.

THE ADMINISTRATIVE AGENT

106

 

10.1

Appointment and Authority

106

 

10.2

Rights as a Lender

107

 

10.3

Exculpatory Provisions

107

 

10.4

Reliance by Administrative Agent

108

 

10.5

Delegation of Duties

108

vi

--------------------------------------------------------------------------------

 

 

10.6

Resignation of Administrative Agent

108

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

109

 

10.8

No Other Duties, Etc

110

 

10.9

Administrative Agent’s Fee

110

 

10.10

Administrative Agent May File Proofs of Claim

110

 

10.11

Authorization to Release Collateral and Guarantors

111

 

10.12

No Reliance on Administrative Agent’s Customer Identification Program

111

 

10.13

Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges
and Other Lender Provided Financial Service Products No Reliance on
Administrative Agent’s Customer Identification Program

111

11.

MISCELLANEOUS

112

 

11.1

Modifications, Amendments or Waivers

112

 

 

11.1.1

Increase of Commitment

112

 

 

11.1.2

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment

112

 

 

11.1.3

Release of Collateral or Guarantor

112

 

 

11.1.4

Miscellaneous

112

 

11.2

No Implied Waivers; Cumulative Remedies

113

 

11.3

Expenses; Indemnity; Damage Waiver

113

 

 

11.3.1

Costs and Expenses

113

 

 

11.3.2

Indemnification by the Borrower

114

 

 

11.3.3

Reimbursement by Lenders

115

 

 

11.3.4

Waiver of Consequential Damages, Etc

115

 

 

11.3.5

Payments

115

 

 

11.3.6

Survival

115

 

11.4

Holidays

115

 

11.5

Notices; Effectiveness; Electronic Communication

116

 

 

11.5.1

Notices Generally

116

 

 

11.5.2

Electronic Communications

116

 

 

11.5.3

Change of Address, Etc

116

 

 

11.5.4

Platform

116

 

11.6

Severability

117

 

11.7

Duration; Survival

117

 

11.8

Successors and Assigns

117

 

 

11.8.1

Successors and Assigns Generally

117

 

 

11.8.2

Assignments by Lenders

118

 

 

11.8.3

Register

119

vii

--------------------------------------------------------------------------------

 

 

 

11.8.4

Participations

119

 

 

11.8.5

Cashless Settlement

121

 

 

11.8.6

Arrangers/Bookrunners

121

 

 

11.8.7

Certain Pledges; Successors and Assigns Generally

121

 

11.9

Confidentiality

121

 

 

11.9.1

General

121

 

 

11.9.2

Sharing Information With Affiliates of the Lenders

122

 

11.10

Counterparts; Integration; Effectiveness; Electronic Execution; Electronic
Records

122

 

 

11.10.1

Counterparts; Integration; Effectiveness

122

 

 

11.10.2

Electronic Execution

122

 

 

11.10.3

Electronic Records

123

 

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

123

 

 

11.11.1

Governing Law

123

 

 

11.11.2

SUBMISSION TO JURISDICTION

123

 

 

11.11.3

WAIVER OF VENUE

123

 

 

11.11.4

SERVICE OF PROCESS

124

 

 

11.11.5

WAIVER OF JURY TRIAL

124

 

11.12

USA Patriot Act Notice

124

 

11.13

Acknowledgment and Consent to Bail-In of Affected Financial Institutions

124

 

11.14

Amended and Restated Credit Agreement

125

 

11.15

Acknowledgement Regarding Any Supported QFCs

125

 

11.16

Amendment and Restatement

125

12.

GUARANTY

126

 

12.1

The Guaranty

126

 

12.2

Obligations Unconditional

126

 

12.3

Reinstatement

127

 

12.4

Certain Additional Waivers

128

 

12.5

Remedies

128

 

12.6

Rights of Contribution

128

 

12.7

Guarantee of Payment; Continuing Guarantee

128

 

12.8

Keepwell

128

 

12.9

Amendment and Restatement

129

 

viii

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

-

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(B)

-

PERMITTED LIENS

SCHEDULE 1.1(C)

-

PERMITTED INVESTMENTS

SCHEDULE 1.1(D)

-

PROJECT VITALITY CONSOLIDATED EBITDA

SCHEDULE 1.1(E)

-

EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.2(i)

-

SUBSIDIARIES

SCHEDULE 6.1.2(ii)

-

REAL PROPERTY

SCHEDULE 8.1.3

-

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.1.11

 

POST-CLOSING OBLIGATIONS

SCHEDULE 8.2.1

-

PERMITTED INDEBTEDNESS

EXHIBITS

 

 

EXHIBIT 1.1(A)

-

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

-

JOINDER AGREEMENT

EXHIBIT 1.1(C)

-

[RESERVED]

EXHIBIT 1.1(D)

-

REVOLVING CREDIT NOTE

EXHIBIT 1.1(E)

-

SWING LOAN NOTE

EXHIBIT 1.1(F)

-

TERM NOTE

EXHIBIT 2.5.1

-

LOAN REQUEST

EXHIBIT 2.5.2

-

SWING LOAN REQUEST

EXHIBIT 5.9.7(A)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 8.2.6

-

ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3

-

COMPLIANCE CERTIFICATE

 

 

 

ix

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of October 28, 2020 and is made by and among HELIOS
TECHNOLOGIES, INC., a Florida corporation (the “Borrower”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined) and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement.

The Borrower (formerly known as Sun Hydraulics Corporation), the Guarantors, the
Lenders party thereto and the Administrative Agent are parties to that certain
Amended and Restated Credit Agreement dated as of November 22, 2016 (as amended,
restated, modified or supplemented, the “Existing Credit Agreement”).  The
Borrower (i) requests the Lenders to provide a revolving credit facility in the
aggregate principal amount of $400,000,000 as of the Closing Date and (ii)
further requests the Lenders to provide a term loan facility in the aggregate
principal amount of $200,000,000 as of the Closing Date, collectively, as
evidenced by this Agreement which amends, restates and supersedes the Existing
Credit Agreement in its entirety.  In consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
the parties hereto covenant and agree as follows:

1.CERTAIN DEFINITIONS

1.1Certain Definitions. In addition to words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

“Adjustment Period” shall have the meaning specified in Section 8.2.14 [Maximum
Leverage Ratio].

“Administrative Agent” shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Affected Financial Institution” shall mean (a) any EEA Financial Institution,
or (b) any UK Financial Institution.

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

1

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act 2010, and any other similar
anti-corruption laws or regulations  administered or enforced in any
jurisdiction in which the Borrower or any of its Subsidiaries conduct business.

“Anti-Terrorism Law” shall mean any Law in force or hereinafter enacted related
to terrorism, money laundering or Sanctioned Persons, including Executive Order
No. 13224, the USA PATRIOT Act, the International Emergency Economic Powers Act,
50 U.S.C. 1701, et. seq., the Trading with the Enemy Act, 50 U.S.C. App. 1, et.
seq., 18 U.S.C. § 2332d, and 18 U.S.C. § 2339B and any regulations or directives
promulgated under these provisions.

“Applicable Commitment Fee Rate” shall mean the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid in the
definition of “Applicable Margin” below the heading “Commitment Fee.”

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid in the
definition of “Applicable Margin” below the heading “Letter of Credit Fee.”

“Applicable Margin” shall mean the corresponding percentages per annum as
specified below based on the Leverage Ratio

 

Pricing Level

Leverage Ratio

Commitment Fee

Letter of Credit Fee

Euro Rate Loans

Base Rate Loans

I

Less than 1.00 to 1.00

0.175%

1.50%

1.50%

0.50%

II

Greater than or equal to 1.00 to 1.00, but less than 1.75 to 1.00

0.20%

1.75%

1.75%

0.75%

III

Greater than or equal to 1.75 to 1.00, but less than 2.50 to 1.00

0.25%

2.00%

2.00%

1.00%

IV

Greater than or equal to 2.50 to 1.00, but less than 3.25 to 1.00

0.25%

2.25%

2.25%

1.25%

V

Greater than or equal to 3.25 to 1.00

0.30%

2.75%

2.75%

1.75%

 

The Applicable Margin shall be determined and adjusted quarterly on the date on
which the Borrower is required to provide a Compliance Certificate pursuant to
Section 8.3.3 [Certificate of the Borrower] for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level V until the
Calculation Date related to the Compliance Certificate delivered for the first
full fiscal quarter after the fiscal quarter in which the Closing Date occurs,
and, thereafter the Pricing Level shall be determined by reference to the
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide any Compliance Certificate when due as required by
Section 8.3.3 [Certificate of

2

--------------------------------------------------------------------------------

 

the Borrower], the Applicable Margin from the date on which such Compliance
Certificate was required to have been delivered shall be based on Pricing Level
V until such time as such Compliance Certificate is delivered, at which time the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date.  The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date, except as provided in the
preceding sentence.  Any adjustment in the Pricing Level shall be applicable to
all extensions of credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.3.1 [Quarterly Financial
Statements], Section 8.3.2 [Annual Financial Statements] or Section 8.3.3
[Certificate of the Borrower], respectively, is shown to be inaccurate
(regardless of whether (i) this Agreement is in effect, (ii) any Commitments are
in effect, or (iii) any Loan or Letter of Credit Obligation is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the actual Applicable Margin applied for such Applicable Period,
then (A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent (for the benefit of the applicable Lenders) the
accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 5.4
[Administrative Agent’s Clawback].  Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to Sections 5.1
[Payments] and 9.2 [Consequences of Event of Default] nor any of their other
rights under this Agreement or any other Loan Document.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale” shall mean any disposition or series of dispositions by the
Borrower or any of its Subsidiaries after the date hereof of the type described
in clause (iv) of Section 8.2.7 [Dispositions of Assets or Subsidiaries].

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section
11.8.2 [Assignments by Lenders], in substantially the form of Exhibit 1.1(A).

“Australian Dollar” shall mean the lawful currency of Australia.

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Chief Legal and

3

--------------------------------------------------------------------------------

 

Compliance Officer, Secretary or Assistant Secretary of such Loan Party, any
manager or the members (if member managed) in the case of any Loan Party which
is a limited liability company, or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of such Loan Party required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

“Available Currencies” shall mean, at any time, Dollars and all Optional
Currencies at such time; individually, an “Available Currency”.

“Bail-In Action” shall mean, the exercise of any Write-Down and Conversion
Powers by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 1.00%, so long as Daily LIBOR
Rate is offered, ascertainable and not unlawful.  Any change in the Base Rate
(or any component thereof) shall take effect at the opening of business on the
day such change occurs.

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options] or Section 4.1.2(i) [Term Loan Base Rate
Option], as applicable.  The Base Rate Option shall only be available for Loans
denominated in Dollars.

“Benchmark Replacement” shall mean, with respect to any Available Currency, the
sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower for such Available Currency giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body with
respect to such Available Currency or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Euro Rate for (A) with respect to Dollar Loans under the Euro Rate Option, U.S.
dollar-denominated credit facilities or (B) with respect to Optional Currency
Loans, U.S. credit facilities providing for loans in such Optional Currency and
(b) the Benchmark Replacement Adjustment; provided that, if at any time the
Benchmark Replacement as so determined would be less than the Benchmark
Replacement Floor, the Benchmark Replacement will be deemed to be the Benchmark
Replacement Floor for the purposes of this Agreement.

4

--------------------------------------------------------------------------------

 

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the Euro Rate for any Available Currency with an alternate benchmark rate for
each applicable Interest Period for such Available Currency, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrower (a) giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
Euro Rate in such Available Currency with the applicable Benchmark Replacement
for such Available Currency (excluding such spread adjustment) by the Relevant
Governmental Body with respect to such Available Currency or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for such
replacement of the Euro Rate for (A) with respect to Dollar Loans under the Euro
Rate Option, U.S. dollar-denominated credit facilities at such time or (B) with
respect to Optional Currency Loans, U.S. credit facilities providing for loans
in such Optional Currency and (b) which may also reflect adjustments to account
for (i) the effects of the transition from the Euro Rate for such Available
Currency to the Benchmark Replacement for such Available Currency and (ii)
yield- or risk-based differences between the Euro Rate and the Benchmark
Replacement for such Available Currency.

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement for any Available Currency, any technical, administrative
or operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement for such Available Currency and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice in the United States (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the Euro Rate for any Available Currency:

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Euro Rate for such Available Currency permanently or indefinitely ceases to
provide the Euro Rate for such Available Currency; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Replacement Floor” shall mean the minimum rate of interest, if any,
specified for the Euro Rate for any Available Currency for Revolving Credit
Loans or Term Loans, as applicable, or, if no minimum rate of interest is
specified, zero.

5

--------------------------------------------------------------------------------

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the Euro Rate for any Available Currency:

(1) a public statement or publication of information by or on behalf of the
administrator of the Euro Rate for such Available Currency announcing that such
administrator has ceased or will cease to provide the Euro Rate for such
Available Currency, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Euro Rate for such Available Currency;

(2) a public statement or publication of information by an Official Body having
jurisdiction over the Administrative Agent, the regulatory supervisor for the
administrator of the Euro Rate for such Available Currency, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Euro Rate for such Available Currency, a resolution authority with
jurisdiction over the administrator for the Euro Rate for such Available
Currency or a court or an entity with similar insolvency or resolution authority
over the administrator for the Euro Rate for such Available Currency, which
states that the administrator of the Euro Rate for such Available Currency has
ceased or will cease to provide the Euro Rate for such Available Currency
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Euro Rate for such Available Currency; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Euro Rate for such Available Currency or
an Official Body having jurisdiction over the Administrative Agent announcing
that the Euro Rate for such Available Currency is no longer representative.

“Benchmark Unavailability Period” shall mean, with respect to any Available
Currency, if a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to the Euro Rate for such Available Currency and
solely to the extent that the Euro Rate for such Available Currency has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement  Date for such Available Currency has occurred if, at
such time, no Benchmark Replacement for such Available Currency has replaced the
Euro Rate for such Available Currency for all purposes hereunder in accordance
with Section 4.4.2 [Successor Euro Rate Index] and (y) ending at the time that a
Benchmark Replacement for such Available Currency has replaced the Euro Rate for
such Available Currency for all purposes hereunder pursuant to Section 4.4.2
[Successor Euro Rate Index].

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“BMO Harris Bank” shall mean BMO Harris Bank, N.A.

“Borrower” shall have the meaning specified in the introductory paragraph.

6

--------------------------------------------------------------------------------

 

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which date shall be a Business Day.

“Borrowing Tranche” shall mean each specified portions of Loans outstanding as
follows: (i) any Loans to which a Euro Rate Option applies which are in Dollars
or in the same Optional Currency advanced under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

“British Pounds Sterling” shall mean the lawful currency of the United Kingdom.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, and if the applicable Business Day relates
to any Loan to which the Euro Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

“Canadian Dollar” shall mean the lawful currency of Canada.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing,
but in no event will Capital Stock include any debt securities convertible or
exchangeable into equity unless and until actually converted or exchanged.

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Management Agreements” shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

“Cash Management Bank” shall mean any Person in its capacity as a party to such
Other Lender Provided Financial Service Product that (i) at the time it enters
into an Other Lender Provided Financial Service Product, is a Lender or an
Affiliate of a Lender, or (ii) on the Closing Date, it (or its Affiliate), or
the at the time it (or its Affiliate) becomes a Lender, is party to an Other
Lender Provided Financial Service Product.

“CDOR Rate” shall have the meaning specified in the definition of “Euro Rate”

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

7

--------------------------------------------------------------------------------

 

“CFTC” shall mean the Commodity Futures Trading Commission or any successor
agency.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any new Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Change of Control” shall mean (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the Capital Stock of the Borrower entitled to vote in the
election of the board of directors or other equivalent governing body of the
Borrower, or (b) in any twelve (12) month period, occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.

“CIP Regulations” shall have the meaning specified in Section 10.12 [No Reliance
on Administrative Agent’s Customer Identification Program].

“Closing Date” shall mean the Business Day on which the first Loan shall be
made, which shall be October 28, 2020.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean the collateral under the Collateral Documents.

“Collateral Documents” shall mean, collectively, (i) the Security and Pledge
Agreement, and (ii) any other security documents executed and delivered by any
Loan Party pursuant to Section 8.1.8 [Further Assurances].

“Commitment” shall mean as to any Lender the aggregate of its Revolving Credit
Commitment, Term Loan Commitment and, in the case of PNC, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Term Loan Commitments and Swing Loan Commitment of all of the
Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

8

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” shall mean as is specified in Section 11.5.4 [Platform].

“Compliance Certificate” shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

“Computation Date” shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent Amounts of Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit Outstanding; Repayment in Same
Currency].

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” shall mean, with respect to any Permitted Acquisition, the
aggregate, without duplication, of: (a) the cash paid by any of the Loan
Parties, directly or indirectly, to the seller in connection therewith, (b) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, (c) any guaranty given
or incurred by any Loan Party in connection therewith, and (d) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith.

“Consolidated EBITDA” for any period of determination shall mean (i) the sum of
(a) net income, (b) depreciation, (c) amortization, (d) other non-cash charges
to net income (excluding non-cash charges that are expected to become cash
charges in a future period or that are reserves for future cash charges), (e)
interest expense, (f) income tax expense, (g) one-time fees and expenses
relating to this Agreement and any Permitted Acquisition to the extent reducing
net income in such period of determination not to exceed $15,000,000 in the
aggregate in any period of determination, (h) 100% of any contingent
consideration expense related to future acquisitions to the extent reducing net
income in such period, and (i) other one-time operating and restructuring
charges not to exceed $10,000,000 in the aggregate in any period of
determination, minus (ii) non-cash credits to net income (excluding non-cash
credits that represent an accrual or reserve for a future or potential future
cash payment), in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP (as applicable). For any
period of determination in which a Loan Party has completed a Permitted
Acquisition or any sale or other disposition of all or substantially all of a
line of business, Consolidated EBITDA shall be calculated on a pro forma basis
for such period as if such Permitted Acquisition or disposition had occurred on
the first (1st) day of such period, as evidenced by pro forma financial
statements in form and substance satisfactory to the Administrative Agent, in
each case determined and consolidated for the Borrower and its Subsidiaries in
accordance with GAAP (as applicable); provided that, in preparing such pro forma
financial statements, (a) with respect to any such disposition or (i) income
statement and cash flow statement items attributable to the Person or property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period, and (b) with respect to any such acquisition, (i) income
statement and cash flow statement items attributable to the Person or property
acquired shall only be included

9

--------------------------------------------------------------------------------

 

to the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in this
Section 1.1 [Certain Definitions] and (B) such items are supported by financial
statements of, or other information related to, the Person or property acquired,
in each case reasonably satisfactory to the Administrative Agent, and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction shall be deemed to have been incurred as of the
first day of the applicable period; provided that, notwithstanding the
foregoing, following the closing of the Project Vitality Acquisition, the pro
forma amounts to be included in the calculation of Consolidated EBITDA hereunder
for the last fiscal quarter of the 2019 fiscal year and the first, second, third
and stub (through the Closing Date) fourth fiscal quarters of the 2020 fiscal
year, attributable to the Project Vitality Acquisition, shall be as set forth on
Schedule 1.1(D).

“Covered Entity” shall mean (a) the Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral, and (b) each Person that,
directly or indirectly, is controlled by or is in control of a Person described
in clause (a) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, 25% or more of
the issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5(ii) [Additional Reserve Requirements]. Notwithstanding
the foregoing, if the Daily LIBOR Rate as determined above would be less than
zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement; provided that, if the Daily LIBOR Rate as determined above with
respect to interest accruing on any Revolving Credit Loans would be less than
0.25%, such rate shall be deemed to be 0.25% for purposes of the calculation of
interest with respect to such Revolving Credit Loans.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean subject to Section 2.10.2 [Defaulting Lender
Cure], any Lender that (a) has failed to (i) fund all or any portion of its
Loans within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has

10

--------------------------------------------------------------------------------

 

not been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender,
the Swing Loan Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swing Loan
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by an
Official Body so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Official Body) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.10.2 [Defaulting Lender Cure]) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swing Loan
Lender and each Lender.

“Designated Jurisdiction” shall mean any country or territory that itself is
specifically targeted by a sanctions program identified on the list maintained
by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC.

“Dollar, Dollars, U.S. Dollars” and the symbol $ shall mean lawful money of the
United States of America.

“Dollar Equivalent” shall mean, with respect to any amount of any currency, as
of any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

“Domestic Subsidiary” shall mean each Subsidiary of Borrower or any other U.S.
domestic Loan Party domiciled in the United States which may now exist or which
may hereafter be acquired, formed or created.

“Drawing Date” shall have the meaning specified in Section 2.9.3.1.

11

--------------------------------------------------------------------------------

 

“Early Opt-in Event” shall mean a determination by the Administrative Agent that
(a) with respect to Dollar Loans under the Euro Rate Option, U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 4.4.2 [Successor Euro Rate
Index], are being executed or amended, as applicable, to incorporate or adopt a
new benchmark interest rate to replace the Euro Rate for loans in Dollars or (b)
with respect to Optional Currency Loans, U.S. credit facilities providing for
loans in such Optional Currency being executed at such time, or that include
language similar to that contained in Section 4.4.2 [Successor Euro Rate Index],
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Euro Rate for loans in such Optional
Currency.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

“Effective Federal Funds Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1% announced by the Federal Reserve Bank of New York (or any successor)
on such day as being the weighted average of the rates on overnight federal
funds transactions arranged by federal funds brokers on the previous trading
day, as computed and announced by such Federal Reserve Bank (or any successor)
in substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Effective Federal Funds
Rate” as of the date of this Agreement; provided that if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Effective
Federal Funds Rate” for such day shall be the Effective Federal Funds Rate for
the last day on which such rate was announced.  Notwithstanding the foregoing,
if the Effective Federal Funds Rate as determined under any method above would
be less than zero percent (0.00%), such rate shall be deemed to be zero percent
(0.00%) for purposes of this Agreement.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap

12

--------------------------------------------------------------------------------

 

(for the avoidance of doubt, the Eligibility Date shall be the Effective Date of
such Swap if this Agreement or any other Loan Document is then in effect with
respect to such Loan Party, and otherwise it shall be the Effective Date of this
Agreement and/or such other Loan Document(s) to which such Loan Party is a
party).

“Environmental Laws” shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to: (i)
pollution or pollution control; (ii) protection of human health from exposure to
regulated substances; (iii) protection of the environment and/or natural
resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

“Equity Issuances” shall mean issuances of equity of the Borrower that result in
cash proceeds, other than (a) any issuances pursuant to employee and/or director
stock plans or employee and/or director compensation plans, (b) any issuance of
its equity pursuant to the conversion of any debt securities to equity or the
conversion of any class of equity securities to any other class of equity
securities, and (c) any issuance by the Borrower of its equity as consideration
for a Permitted Acquisition

“Equivalent Amount” shall mean, at any time, as determined by Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”), the amount of such Equivalent Currency converted from such Reference
Currency at Administrative Agent’s rate (based on the market rates then
prevailing and available to Administrative Agent) for such Equivalent Currency
in exchange for such Reference Currency at a time determined by Administrative
Agent on the second Business Day immediately preceding the event for which such
calculation is made.

“Equivalent Currency” shall have the meaning specified in the definition of
“Equivalent Amount”.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“ERISA Event” shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a

13

--------------------------------------------------------------------------------

 

Multiemployer Plan, or occurrence of an event described in Section 4041A(a) of
ERISA that results in the termination of a Multiemployer Plan; (d) the filing of
a notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430.431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any member of the ERISA Group.

“ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

“Euro” shall refer to the lawful currency of the Participating Member States.

“Euro Rate” shall mean the following:

(a)with respect to the Dollar Loans comprising any Borrowing Tranche to which
the Euro Rate Option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which U.S. Dollar deposits are offered by leading banks in the London
interbank deposit market), rounded upwards, if necessary, to the nearest 1/100th
of 1% per annum, or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which U.S. Dollar deposits are offered by leading banks in
the London interbank deposit market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for U.S. Dollars for an amount comparable
to such Borrowing Tranche and having a borrowing date and a maturity comparable
to such Interest Period. The Administrative Agent shall give prompt notice to
the Borrower of the Euro Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.

(b)with respect to Optional Currency Loans in Euros or British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which the relevant Optional Currency is offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% per annum, or the rate which is quoted by another source selected
by the Administrative Agent as an authorized information vendor for the purpose
of displaying rates at which such applicable Optional Currencies are offered by
leading banks in the London interbank deposit market at approximately 11:00
a.m., London time, two (2) Business Days prior to the

14

--------------------------------------------------------------------------------

 

commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the Euros or British Pounds Sterling, for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period. The
Administrative Agent shall give prompt notice to the Borrower of the Euro Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

(c)with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the “CDOR Rate”)
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, rounded to the nearest
1/100th of 1% per annum, at approximately 11:00 a.m. Eastern Time, two Business
Days prior to the commencement of such Interest Period, or if such day is not a
Business Day, then on the immediately preceding Business Day, provided that if
such rate does not appear on the Bloomberg page BTMM CA on such day the CDOR
Rate on such day shall be the rate for such period applicable to Canadian Dollar
bankers’ acceptances quoted by a bank listed in Schedule I of the Bank Act
(Canada), as selected by the Administrative Agent, as of 11:00 a.m. Eastern Time
on such day or, if such day is not a Business Day, then on the immediately
preceding Business Day.

(d)with respect to Optional Currency Loans denominated in Australian Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Australian Bank Bill Swap Bid Rate or the successor thereto as
approved by the Administrative Agent as published by Bloomberg (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time), rounded to the nearest 1/100th of 1% per annum at
approximately 10:00 a.m., Sydney, Australia time, two (2) Business Days prior to
the commencement of such Interest Period, as the rate for deposits in Australian
Dollars with a maturity comparable to such Interest Period.

(e)With respect to any Loans available at a Euro Rate, if at any time, for any
reason, the source(s) for the Euro Rate described above for the applicable
currency or currencies is no longer available, then the Administrative Agent may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

(f)Notwithstanding the foregoing, if the Euro Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement;

provided that, if the Euro Rate as determined above with respect to interest
accruing on any Revolving Credit Loans would be less than 0.25%, such rate shall
be deemed to be 0.25% for purposes of the calculation of interest with respect
to such Revolving Credit Loans.

15

--------------------------------------------------------------------------------

 

“Euro Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro Rate Option] or Section 4.1.2(ii) [Term Loan Euro Rate
Option], as applicable.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Exchange Act” shall have the meaning specified in the definition of Change of
Control.

“Excluded Account” shall mean (a) any deposit account used solely for funding
payroll or segregating payroll taxes or funding other employee wage or benefit
payments in the ordinary course of business, (b) any fiduciary or trust account,
(c) any other zero balance account or disbursement only account and (d) any
other deposit account with an average monthly balance of not more than $100,000;
provided, that the aggregate average monthly balance of all deposit accounts and
securities accounts constituting Excluded Accounts under this clause (d) shall
not exceed $500,000.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

“Excluded Property” shall mean, with respect to any Loan Party, (a) any owned
real property, (b) any leased real property, (c) unless requested by the
Administrative Agent or the Required Lenders, any trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights for which a perfected Lien thereon is not effected
either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (d) the
equity interests of any Foreign Subsidiary to the extent not

16

--------------------------------------------------------------------------------

 

required to be pledged to secure the Obligations pursuant to Section 8.1.8(a)
[Equity Interests], (e) any trucks, trailers, tractors, service vehicles,
automobiles, rolling stock or other registered mobile equipment or assets
covered by certificates of title or ownership of any Loan Party, (f) any General
Intangible (as defined in the Security and Pledge Agreement), permit, lease,
license, contract or other Instrument (as defined in the Security and Pledge
Agreement) of a Loan Party to the extent the grant of a security interest in
such General Intangible, permit, lease, license, contract or other Instrument in
the manner contemplated by the Collateral Documents, under the terms thereof or
under applicable Law, is prohibited and would result in the termination thereof
or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Loan Party’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided
that (x) any such limitation described in this clause (f) shall only apply to
the extent that any such prohibition or right to terminate or accelerate or
alter the Loan Party’s rights could not be rendered ineffective pursuant to the
UCC (as defined in the Security and Pledge Agreement) or any other applicable
Law (including Debtor Relief Laws) or principles of equity and (y) in the event
of the termination or elimination of any such prohibition or right or the
requirement for any consent contained in any applicable Law, General Intangible,
permit, lease, license, contract or other Instrument, to the extent sufficient
to permit any such item to no longer constitute Excluded Property hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, such General Intangible, permit, lease, license, contract or
other Instrument shall automatically and simultaneously no longer constitute
Excluded Property hereunder, (g) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which the grant
of a security interest therein would impair the validity or enforceability of or
render void or result in the cancellation of, any registration issued as a
result of such intent-to-use trademark applications under applicable Law;
provided that upon submission and acceptance by the United States Patent and
Trademark Office of an amendment to allege pursuant to 15 U.S.C. Section 1060(a)
(or any successor provision), such intent-to-use trademark application shall no
longer constitute Excluded Property, (h) Excluded Accounts, (i) equipment owned
by any Loan Party that is subject to a purchase money Lien or a capital lease
obligation to the extent that the Indebtedness secured by such purchase money
security interest or capital lease obligation and such Lien is permitted under
this Agreement and to the extent that the contractual agreement pursuant to
which such Lien is granted (or in the document providing for such capital lease
obligation) prohibits or requires the consent of any Person other than a Loan
Party and its Affiliates as a condition to the creation of any other Lien on
such equipment and (j) those assets as to which the Administrative Agent
determines (in its sole discretion) that the burden or cost of obtaining a
security interest in or perfection thereof are excessive in relation to the
benefit to the Lenders and other Secured Parties of the security to be afforded
thereby.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Borrower under

17

--------------------------------------------------------------------------------

 

Section 5.6.2 [Replacement of a Lender]) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.9.7
[Status of Lenders], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.9.7 [Status of
Lenders], and (iv) any U.S. federal withholding Taxes imposed under FATCA
(except to the extent imposed due to the failure of the Borrower to provide
documentation or information to the IRS).

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing Letters of Credit” shall mean those letters of credit existing on the
Closing Date and identified on Schedule 1.1(E).

“Expiration Date” shall mean, with respect to the Revolving Credit Commitments,
October 28, 2025.

“Extended Letter of Credit” shall have the meaning specified in Section 2.9.1.1.

“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

“Foreign Currency Hedge Liabilities” shall have the meaning specified in the
definition of Lender Provided Foreign Currency Hedge.

“Foreign Direct Subsidiary” shall mean each first tier, direct Foreign
Subsidiary of Borrower or any other U.S. domestic Loan Party which may now exist
or which may hereafter be acquired, formed or created.

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia.

“Foreign Lender” shall mean (i) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the Laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Lender, such Defaulting Lender’s Ratable Share of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of

18

--------------------------------------------------------------------------------

 

Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to any Swing Loan Lender, such Defaulting
Lender’s Ratable Share of outstanding Swing Loans made by such Swing Loan Lender
other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

“Guaranteed Obligations” shall have the meaning specified in Section 12.1 [The
Guaranty].

“Guarantor” shall mean (a) with respect to all Obligations, (i) each of the
parties to this Agreement which is designated as a “Guarantor” on the signature
page hereof, and (ii) each other Person which joins this Agreement as a
Guarantor after the date hereof, (b) with respect to (i) any Lender Provided
Interest Rate Hedge with any Loan Party (other than the Borrower) or any
Subsidiary that is permitted to be incurred pursuant to this Agreement and any
Other Lender Provided Financial Service Product owing by any Loan Party (other
than the Borrower) or any Subsidiary and (ii) the payment and performance by
each Specified Loan Party of its obligations under its Guaranty with respect to
all Swap Obligations, the Borrower, and (c) the successors and permitted assigns
of the foregoing.

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

“Guaranty Agreement” shall mean the Guaranty made by the Guarantors in favor of
the Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Section 12 [Guaranty].

“Hedge Bank” shall mean any Person in its capacity as a party to such Lender
Provided Foreign Currency Hedge or Lender Provided Interest Rate Hedge that (i)
at the time it enters into a Lender Provided Foreign Currency Hedge or Lender
Provided Interest Rate Hedge, is a Lender or an Affiliate of a Lender, or (ii)
on the Closing Date, it (or its Affiliate), or the at the time it (or its
Affiliate) becomes a Lender, is party to a Lender Provided Foreign Currency
Hedge or Lender Provided Interest Rate Hedge.

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

“Hostile Acquisition” shall mean the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person, or by similar action if such Person is not a

19

--------------------------------------------------------------------------------

 

corporation, or as to which such prior approval by resolutions of the board of
directors of such Person has not been withdrawn.

“ICC” shall have the meaning specified in Section 11.11.1 [Governing Law].

“Increasing Lender” shall have the meaning specified in Section 2.11 [Increase
in Revolving Credit Commitments; Incremental Term Loans].

“Incremental Term Loan” shall have the meaning specified in Section 2.11
[Increase in Revolving Credit Commitments; Incremental Term Loans]; Incremental
Term Loans shall mean collectively all of the Incremental Term Loans.

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (v) any other transaction (including
forward sale or purchase agreements, capitalized and/or synthetic leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness), (vi) any Guaranty of Indebtedness for
borrowed money, or (vii) joint venture and/or partnership debt but only to the
extent there is recourse to such Person for payment thereof.  The amount of any
net obligations under any Indebtedness of the type described in clause (iv)
above on any date shall be deemed to be the swap termination value thereof as of
such date.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (ii) to the extent not otherwise
described in the preceding clause (i), Other Taxes.

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

“Information” shall mean all written information received from the Loan Parties
or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries.

“Initial Term Loan” shall have the meaning specified in Section 3.1 [Term Loan
Commitments].

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for

20

--------------------------------------------------------------------------------

 

the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or otherwise
relating to the liquidation, dissolution, winding-up or relief of such Person,
or (b) any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors, or other, similar arrangement in respect of
such Person’s creditors generally or any substantial portion of its creditors;
undertaken under any Law.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (x) Consolidated EBITDA of the Borrower and its Subsidiaries to (y)
consolidated interest expense of the Borrower and its Subsidiaries (determined
in accordance with GAAP), in each case of clauses (x) and (y) for the period of
four consecutive fiscal quarters ended on such date.

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans and Term Loans bear interest under the
Euro Rate Option. Subject to the last sentence of this definition, such period
shall be one, two, three or six Months. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the Euro Rate Option if the Borrower is renewing or
converting to the Euro Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (B) the Borrower shall not select, convert to or renew an Interest
Period for any portion of the Revolving Credit Loans that would end after the
Expiration Date, and (C) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Term Loan that would end after the
applicable Term Loan Maturity Date.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

“Interest Rate Hedge Liabilities” shall have the meaning specified in the
definition of “Lender Provided Interest Rate Hedge” in Section 1.1 [Certain
Definitions].

“Interest Rate Option” shall mean any Euro Rate Option or Base Rate Option.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt or other obligation of,
or purchase or other acquisition of any other debt or interest in, another
Person (including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guaranties Indebtedness of
such other Person), or (c) an acquisition, whether by purchase or by merger, of
(i) a majority of the voting equity interests or economic interests of another
Person, or (ii) all or substantially all of the assets of another Person or of a
division, line of business or other business unit of another Person. For
purposes of covenant

21

--------------------------------------------------------------------------------

 

compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” shall mean the United States Internal Revenue Service or any successor
thereto.

“ISP98” shall have the meaning specified in Section 11.11.1 [Governing Law].

“Issuing Lender” shall mean (i) PNC, in its individual capacity as issuer of
Letters of Credit hereunder, (ii) with respect to the Project Vitality Letters
of Credit only (but not any increase, extension or renewal thereof), Bank of
Montreal and (iii) any other Lender that Borrower, Administrative Agent and such
other Lender may agree may from time to time to issue Letters of Credit
hereunder.

“Japanese Yen” shall mean the lawful currency of Japan.

“Joint Venture” shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Official Body, foreign or domestic.

“Lender Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is entered into between any Loan Party or a Subsidiary of a Loan Party and
any Hedge Bank that it: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner, (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner, and (c) is
entered into for hedging (rather than speculative) purposes.  The liabilities
owing to the Hedge Bank providing any Lender Provided Foreign Currency Hedge
(the “Foreign Currency Hedge Liabilities”) by any Loan Party or a Subsidiary of
a Loan Party that is party to such Lender Provided Foreign Currency Hedge shall,
for purposes of this Agreement and all other Loan Documents be “Obligations” of
such Person and of each Loan Party, be guaranteed obligations under the Guaranty
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Foreign Currency Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

“Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
entered into between a Loan Party or a Subsidiary of a Loan Party and any Hedge
Bank that it: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner, (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner, and (c) is
entered into for hedging (rather than speculative) purposes. The liabilities
owing to the Hedge

22

--------------------------------------------------------------------------------

 

Bank providing any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party or a Subsidiary of a Loan Party that is party to
such Lender Provided Interest Rate Hedge shall, for purposes of this Agreement
and all other Loan Documents be “Obligations” of such Person and of each Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Interest Rate Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the other Loan Documents, subject to
the express provisions of Section 9.2.4 [Application of Proceeds].

“Lenders” shall mean the financial institutions named on Schedule 1.1(A) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

“Letter of Credit” shall have the meaning specified in Section 2.9.1 [Issuance
of Letters of Credit].  As of the Closing Date, each of the Existing Letters of
Credit shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.  As of the
Project Vitality Closing Date, each of the Project Vitality Letters of Credit
shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.

“Letter of Credit Borrowing” shall have the meaning specified in Section
2.9.3.3.

“Letter of Credit Fee” shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

“Letter of Credit Obligation” shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

“Letter of Credit Sublimit” shall have the meaning specified in Section 2.9.1.1.

“Leverage Ratio” shall mean, as of any date of determination, the ratio of (A)
consolidated Indebtedness of Borrower and its Subsidiaries on such date to (B)
Consolidated EBITDA of the Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters ended on such date.

“Lien’ shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

23

--------------------------------------------------------------------------------

 

“LLC Division” shall mean, in the event a Borrower or Guarantor is a limited
liability company, (a) the division of any such Borrower or Guarantor into two
or more newly formed limited liability companies (whether or not such Borrower
or Guarantor is a surviving entity following any such division) pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or any similar
provision under any similar act governing limited liability companies organized
under the laws of any other State or Commonwealth or of the District of
Columbia, or (b) the adoption of a plan contemplating, or the filing of any
certificate with any applicable Official Body that results or may result in, any
such division.

“Loan Documents” shall mean this Agreement, the Administrative Agent’s Letter,
the Notes, the Collateral Documents and any other instruments, certificates or
documents delivered in connection herewith or therewith.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loan Request” shall have the meaning specified in Section 2.5.1 [Loan
Requests].

“Loans” shall mean collectively, and Loan shall mean individually, all Revolving
Credit Loans, Swing Loans and Term Loans or any Revolving Credit Loan, Swing
Loan or Term Loan, as applicable.

“Material Adverse Change” shall mean any set of circumstances or events which
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually perform any of the payment or material
other Obligations, or (d) impairs materially or would reasonably be expected to
impair materially the ability of the Administrative Agent or any of the Lenders,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document.

“Material Permitted Acquisition” shall have the meaning specified in Section
8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].

“Month”, with respect to an Interest Period, shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period. If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

“Multiemployer Plan” shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

24

--------------------------------------------------------------------------------

 

“Net Cash Proceeds” shall mean in connection with any Asset Sale, any Recovery
Event, Equity Issuance or the issuance of any Indebtedness by a Loan Party, the
proceeds thereof in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking and other customary advisor fees, amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of an Asset Sale or Recovery Event
(other than any Lien pursuant to a Collateral Document) and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).

“New Lender” shall have the meaning specified in Section 2.11(a) [Increasing
Lenders and New Lenders].

“Non-Consenting Lender” shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

“Non-Qualifying Party” shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

“Notes” shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(D) evidencing the Revolving Credit Loans, in
the form of Exhibit 1.1(E) evidencing the Swing Loan, and in the form of Exhibit
1.1(F) evidencing the applicable Term Loan.

“NYFRB” shall have the meaning specified in the definition of “Overnight Bank
Funding Rate”.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge and (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory

25

--------------------------------------------------------------------------------

 

capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Optional Currency” shall mean the following lawful currencies: Australian
Dollars, British Pounds Sterling, Canadian Dollars, Euros and any other currency
approved by Administrative Agent and all of the Lenders pursuant to Section
2.13(iii) [European Monetary Union; Requests for Additional Optional
Currencies]. Subject to Section 2.13 [European Monetary Union], each Optional
Currency must be the lawful currency of the specified country.

“Optional Currency Loans” shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

“Order” shall have the meaning specified in Section 2.9.9 [Liability for Acts
and Omissions].

“Original Currency” shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

“Other Currency” shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient (or
an agent or Affiliate thereof) and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements entered into between any Loan Party or any Subsidiary of a Loan
Party and any Cash Management Bank that provides any of the following products
or services to any of the Loan Parties and their Subsidiaries: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards, (e)
ACH transactions, (f) cash management, including controlled disbursement,
overdraft lines, accounts or services, or (g) foreign currency exchange.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurocurrency borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the Federal Reserve Bank of New York (“NYFRB”), as set
forth on its public website from time to time, and as published on the next
succeeding Business Day as the overnight bank funding rate by the NYFRB (or by

26

--------------------------------------------------------------------------------

 

such other recognized electronic source (such as Bloomberg) selected by the
Administrative Agent for the purpose of displaying such rate); provided, that if
such day is not a Business Day, the Overnight Bank Funding Rate for such day
shall be such rate on the immediately preceding Business Day; provided, further,
that if such rate shall at any time, for any reason, no longer exist, a
comparable replacement rate determined by PNC at such time (which determination
shall be conclusive absent manifest error). If the Overnight Bank Funding Rate
determined as above would be less than zero, then such rate shall be deemed to
be zero. The rate of interest charged shall be adjusted as of each Business Day
based on changes in the Overnight Bank Funding Rate without notice to the
Borrower.

“Overnight Rate” shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

“Participant” has the meaning specified in Section 11.8.4 [Participations].

“Participant Register” shall have the meaning specified in Section 11.8.4
[Participations].

“Participating Member State” shall mean any member State of the European
Community that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Participation Advance” shall have the meaning specified in Section 2.9.3.3.

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or Term Loan Maturity Date, as
applicable, or upon acceleration of the Notes.

“Payment In Full” and “Paid in Full” shall mean the indefeasible payment in full
in cash of the Loans and other Obligations hereunder (other than (i) contingent
indemnity and expense reimbursement obligations for which no claim has been
made, (ii) other obligations in respect of Letters of Credit that have been Cash
Collateralized and (iii) obligations and liabilities under any Lender Provided
Interest Rate Hedge, any Lender Provided Foreign Currency Hedge and any Other
Lender Provided Financial Service Product (other than any such obligations for
which written notice has been received by the Administrative Agent that either
(x) amounts are currently due and payable under such Lender Provided Interest
Rate Hedge, any Lender Provided Foreign Currency Hedge and any Other Lender
Provided Financial Service Product, as applicable, or (y) no arrangements
reasonably satisfactory to the applicable Hedge Bank or Cash Management Bank
party thereto have been made)), the termination of the Commitments and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

27

--------------------------------------------------------------------------------

 

“Pension Plan” shall mean at any time an “employee pension benefit plan” (as
such term is defined in Section 3(2) of ERISA) (including a “multiple employer
plan” as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer
Plan) which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

“Permitted Intercompany Investments” shall mean (A) Investments in any Loan
Party, (B) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (C) Permitted Non-Loan Party
Investments.

“Permitted Investments” shall mean:

(i)direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America, and similar direct obligations of, or obligations
backed by the full faith and credit of, Australia, Canada, any Participating
Member State with a credit rating of not less than A by Standard & Poor’s, the
United Kingdom, and any other nation approved by the Administrative Agent;

(ii)commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(iii)demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s or P-1, P-2 or the equivalent or
better by Moody’s Investors Service, Inc. on the date of acquisition;

(iv)money market or mutual funds whose investments are limited to those types of
investments described in clauses (i)-(iii) above;

(v)corporate bonds that are rated BBB or better by Standard & Poor’s or Baa3 or
higher by Moody’s Investors Service, Inc. on the date of acquisition; and

(vi)the securities or other investments existing on the date of this Agreement
set forth on Schedule 1.1(C) and not defined in any other clause of this
definition; provided that no additional securities or other investments shall be
added to Schedule 1.1(C) after the date of this Agreement; and

28

--------------------------------------------------------------------------------

 

(vii)investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

“Permitted Joint Venture” shall mean (i) any joint venture (x) in which the
Borrower or any Subsidiary of Borrower holds not less than twenty percent
(20.0%) of the Capital Stock in such joint venture and retains an equivalent
amount of the voting control thereof, (y) for which the Borrower or such
Subsidiary of Borrower, as applicable, invested not more than $15,000,000
individually or $45,000,000 in the aggregate, and (z) with respect to which the
Borrower or such Subsidiary of Borrower, as applicable, has pledged such Capital
Stock in favor of the Administrative Agent for the benefit of the Lenders, and
(ii) any other joint venture the acquisition of which has been approved in
advance in writing by the Required Lenders.

“Permitted Liens” shall mean:

(i)Liens for Taxes that (a) are not yet due and payable or which are not overdue
for a period of more than thirty (30) days or (b) are being contested in good
faith and by appropriate proceedings for which adequate reserves in accordance
with GAAP have been established;

(ii)Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions, or other
social security programs or ERISA;

(iii)Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not overdue for more than thirty (30) days;

(iv)Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money or as security for Hedge Liabilities or margining related to
commodities hedges) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

(v)Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi)Liens, security interests and mortgages in favor of the Administrative Agent
for the benefit of the Secured Parties securing the Obligations (including
Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges
and Other Lender Provided Financial Service Product Obligations);

29

--------------------------------------------------------------------------------

 

(vii)Any Lien existing on the date of this Agreement and described on Schedule
1.1(B), and in each case, any renewals or extensions thereof;, provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (ii) such Lien
shall secure only those obligations which it secures on the Closing Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(viii)Purchase Money Security Interests and Liens securing capitalized leases
securing Indebtedness permitted pursuant to Section 8.2.1(iv); provided
that  such Liens shall be limited to the assets acquired with such purchase
money financing or leased pursuant to such capital lease (and any replacements
thereof, additions and accessions thereto and the proceeds and products thereof
and customary security deposits); provided financings of the type permitted by
Section 8.2.1(iv) provided by a lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates; and

(ix)easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Loan Party or any of its Subsidiaries;

(x)any attachment or judgment Lien not constituting an Event of Default under
Section 9.1.7 [Final Judgments and Orders];

(xi)Liens on the assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries incurred under Section 8.2.1(vii); and

(xii)Liens on the assets of the Borrower and its Subsidiaries securing
Indebtedness and other obligations of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $15,000,000 at any time outstanding.

provided that no “Permitted Liens” (other than liens described in clauses (v),
(vi) and (ix) above) shall be permitted to encumber real property owned by the
Loan Parties.

“Permitted Non-Loan Party Investments” shall mean Investments by any Loan Party
in any Subsidiary that is not a Loan Party; provided that, the aggregate
outstanding amount of such Investments shall not exceed $50,000,000.00 at any
time.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Borrower or
any member of the ERISA Group or any such Plan to which the Borrower or any
member of the ERISA Group is required to contribute on behalf of any of its
employees.

30

--------------------------------------------------------------------------------

 

“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

“Potential Default” shall mean any event or condition which with notice or
passage of time, or both, would constitute an Event of Default.

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.

“Project Vitality Acquisition” shall mean the acquisition (by merger) of all of
the equity interests of the Project Vitality Target pursuant to the terms of the
Project Vitality Acquisition Agreement.

“Project Vitality Acquisition Agreement” shall mean that certain Agreement and
Plan of Merger, dated October 9, 2020, by and among the Borrower, Project
Vitality Merger Sub, Project Vitality Target, ICM Holdco I Corp, a Delaware
corporation and SBF II Representative Corp., in its capacity as the Equityholder
Representative thereunder.

“Project Vitality Closing Date” shall mean the date of the consummation of the
Project Vitality Acquisition in accordance with Section 8.2.6(ii)(A).

“Project Vitality Letters of Credit” shall mean up to two (2) letters of credit
with an aggregate stated amount not exceeding $2,500,000 issued by Bank of
Montreal for the account of a Subsidiary of the Borrower (after giving effect to
the Project Vitality Acquisition), which shall be a wholly owned Subsidiary of
the Borrower and (upon the consummation of the Project Vitality Acquisition) a
Loan Party; provided that (i) BMO Harris Bank shall be a Lender as of the
Project Vitality Closing Date, (ii) on the Project Vitality Closing Date, BMO
Harris Bank and the Borrower shall have provided written notice to the Borrower
identifying the Project Vitality Letters of Credit, including the letter of
credit number and beneficiary with respect thereto, the stated amount thereof
and any other information with respect thereto reasonably requested by the
Administrative Agent and (iii) all of the conditions precedent with respect to
issuance of Letters of Credit hereunder shall be satisfied with respect to the
Project Vitality Letters of Credit, as if such Project Vitality Letters of
Credit were issued hereunder on such date.

“Project Vitality Merger Sub” shall mean Vitality Merger Sub, Inc., a Delaware
corporation.

“Project Vitality Target” shall mean BWG Holdings I Corp, a Delaware
corporation, individually and/or collectively with its Subsidiaries.

31

--------------------------------------------------------------------------------

 

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

“QFC” has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning specified in Section 11.15
[Acknowledgment Regarding Any Supported QFCs].

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Loan Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” shall mean:

(i)with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

(ii)with respect to a Lender’s obligation to make any class of Term Loans and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s applicable Term Loans bear to the applicable Term Loans of all of the
Lenders.

(iii)with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Credit Commitment plus Term
Loans by (ii) the sum of the aggregate amount of the Revolving Credit
Commitments plus Term Loans of all Lenders; provided however that if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount

32

--------------------------------------------------------------------------------

 

of the Revolving Credit Commitments and provided further in the case of Section
2.10 [Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share”
shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.

“Recipient” shall mean (i) the Administrative Agent, (ii) any Lender and (iii)
the Issuing Lender, as applicable.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries, including any event
described in clause (iii) of Schedule 8.1.3 hereof.

“Reference Currency” shall have the meaning specified in the definition of
“Equivalent Amount.”

“Reimbursement Obligation” shall have the meaning specified in Section 2.9.3.1.

“Reinvestment Notice” shall mean a written notice executed by an Authorized
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire or repair assets useful in its
business, other than current assets within one hundred eighty (180) days of
receipt of the Net Cash Proceeds.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” shall mean (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to Optional Currency Loans, in addition
to the Persons named in clause (a) of this definition, the comparable Official
Body or other applicable Person for loans in such Optional Currency as
determined by the Administrative Agent in its sole discretion.

“Relevant Interbank Market” shall mean in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and in
relation to any other currencies, the applicable offshore interbank market.
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Optional Currencies in accordance with the terms hereof.

“Relief Proceeding” shall mean any proceeding seeking a decree or order for
relief in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary
or involuntary case under any applicable bankruptcy, insolvency, reorganization
or other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

33

--------------------------------------------------------------------------------

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Anti-Corruption Law or any predicate crime to any
Anti-Terrorism Law or Anti-Corruption Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law or any
Anti-Corruption Law.

“Required Lenders” shall mean at least two (2) Lenders (other than any
Defaulting Lender) having more than 50% of the sum of (a) the aggregate amount
of the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination of the Revolving Credit Commitments, the
outstanding Revolving Credit Loans and Ratable Share of Letter of Credit
Obligations and outstanding Swing Loans of the Lenders (excluding any Defaulting
Lender) and (b) the aggregate outstanding amount of any Term Loans.

“Required Share” shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Restricted Payments” shall have the meaning specified in Section 8.2.5
[Dividends and Related Distributions].

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(A) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

“Revolving Credit Loans” shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the European Union available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (c) a Person named on the lists maintained by Her
Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) a Person that is specifically targeted by any other
relevant sanctions authority of a jurisdiction in which the Borrower or any of
its Subsidiaries conduct business, (e) (i) an agency of the government of, or an
organization controlled by, a Designated Jurisdiction, to the extent such agency
or organization is subject to a sanctions program administered by OFAC, or (ii)
a Person

34

--------------------------------------------------------------------------------

 

located, organized or resident in a Designated Jurisdiction, to the extent such
Person is subject to a sanctions program administered by OFAC or (f) a Person
controlled by any such Person set forth in clauses (a) through (e) above.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the Issuing Lender, any Hedge Bank, any Cash Management Bank, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 11.5 [Delegation of Duties], and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Security and Pledge Agreement” shall mean that certain Consolidated, Amended
and Restated Security and Pledge Agreement executed and delivered on or about
the date hereof by each of the Loan Parties to the Administrative Agent for the
benefit of the Secured Parties.

“Settlement Date” shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” shall mean any Loan Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 12.8 [Keepwell].

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

“Statements” shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

“Subsidiary” of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of the directors or

35

--------------------------------------------------------------------------------

 

trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s Subsidiaries, or (ii) which is controlled or
capable of being controlled by such Person or one or more of such Person’s
Subsidiaries; provided that any trust formed by a Subsidiary of the Borrower in
connection with the Project Vitality Acquisition shall not be deemed to be a
Subsidiary of the Borrower so long as the value of its assets does not exceed
$15,000,000 (and if such amount is exceeded, it shall only be a Subsidiary to
the extent otherwise constituting a Subsidiary in accordance with this
definition).

“Subsidiary Equity Interests” shall have the meaning specified in Section 6.1.2
[Subsidiaries; Investment Companies].

“Supported QFC” shall have the meaning specified in Section 11.15
[Acknowledgement Regarding Any Supported QFCs].

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender Provided Interest Rate Hedge or a Lender Provided Foreign Currency Hedge.

“Swing Loan Commitment” shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $35,000,000.

“Swing Loan Lender” shall mean PNC, in its capacity as a lender of Swing Loans.

“Swing Loan Note” shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(E) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests] hereof.

“Swing Loans” shall mean collectively, and Swing Loan shall mean separately, all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.

“Swiss Francs” shall mean the lawful currency of Switzerland.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

36

--------------------------------------------------------------------------------

 

“Term Loan” shall mean collectively, and individually, as applicable, all Term
Loans made to the Borrower pursuant to Section 3.1 [Term Loan Commitments]
and/or any Incremental Term Loans.

“Term Loan Commitment” shall mean, as to any Lender at any time, the amount set
forth opposite its name on Schedule 1.1(A) in the column labeled “Amount of
Commitment for Term Loans”, as such Commitment is thereafter assigned or
modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

“Term Loan Maturity Date” shall mean, (i) with respect to the Initial Term Loans
made pursuant to Section 3.1 [Term Loan Commitments], October 28, 2025 and (ii)
with respect to any Incremental Term Loan, the final maturity date applicable
thereto as specified in the applicable amendment relating to such Incremental
Term Loan.

“UCP” shall have the meaning specified in Section 11.11.1 [Governing Law].

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning specified in Section
5.9.7 [Status of Lenders].

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to

37

--------------------------------------------------------------------------------

 

suspend any obligation in respect of that liability or any of the powers under
that Bail-In Legislation that are related to or ancillary to any of those
powers.

1.2Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, (ix) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (x) unless otherwise specified, all
references herein to times of day shall constitute references to Eastern
Standard Time or Eastern Daylight Time, as applicable.

1.3Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2 [Negative
Covenants]) shall have the meaning given to such terms (and defined terms) under
GAAP as in effect on the date hereof applied on a basis consistent with those
used in preparing Statements referred to in Section 6.1.6(i) [Historical
Statements]. Notwithstanding the foregoing, if the Borrower notifies the
Administrative Agent in writing that the Borrower wishes to amend any financial
covenant in Section 8.2 [Negative Covenants], any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest, Letter of Credit Fee or Commitment Fee determinations
(or if the Administrative Agent notifies the Borrower in writing that the
Required Lenders wish to amend any financial covenant in Section 8.2 [Negative
Covenants], any related definition and/or the definition of the term Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any such change in GAAP), then the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratios or requirements to preserve the original intent thereof in
light of such change in GAAP

38

--------------------------------------------------------------------------------

 

(subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrower and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Sections 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements], such reconciliation statements as shall
be reasonably requested by the Administrative Agent.  Notwithstanding anything
else set forth herein, any lease that was or would have been treated as an
operating lease under GAAP as in effect on December 14, 2018 that would become
or be treated as a capital lease solely as a result of a change in GAAP after
December 14, 2018 shall always be treated as an operating lease for all purposes
and at all times under this Agreement.

1.4Currency Calculations. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.

1.5Divisions.  For all purposes under the Loan Documents, in connection with any
LLC Division: (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

1.6Euro Rate Notification.  Section 4.4.2 [Successor Euro Rate Index] of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that one or more Relevant Interbank Market offered rates is no
longer available or in certain other circumstances. The Administrative Agent
does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to any Relevant Interbank Market offered rate or other rates in the
definition of "Euro Rate" or with respect to any alternative or successor rate
thereto, or replacement rate therefor.

2.REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1Revolving Credit Commitments.

2.1.1Revolving Credit Loans; Optional Currency Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies (each an “Optional Currency Loan”) to
the Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, and (iii) no Revolving Credit Loan to which

39

--------------------------------------------------------------------------------

 

the Base Rate Option applies shall be made in an Optional Currency. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1
[Revolving Credit Commitments].

2.1.2Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the “Swing Loans”) to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $35,000,000, provided that
after giving effect to such Loan, the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments of the Lenders. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2 [Swing
Loan Commitment].

2.2Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Loan Requests; Swing Loan Requests] in accordance
with its Ratable Share. The aggregate Dollar Equivalent of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3Commitment Fees. Accruing from the date hereof until the Expiration Date, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to Applicable Commitment Fee Rate (computed on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the daily difference between the amount of (i) the Revolving
Credit Commitments and (ii) the Dollar Equivalent amount of the Revolving
Facility Usage (provided however, that solely in connection with determining the
share of each Lender in the Commitment Fee, the Revolving Facility Usage with
respect to the portion of the Commitment Fee allocated to PNC shall include the
full amount of the outstanding Swing Loans, and with respect to the portion of
the Commitment Fee allocated by the Administrative Agent to all of the Lenders
other than PNC, such portion of the Commitment Fee shall be calculated
(according to each such Lender’s Ratable Share) as if the Revolving Facility
Usage excludes the outstanding Swing Loans); provided, further, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. Subject to the provisos in the
directly preceding sentence, all Commitment Fees shall be payable quarterly in
arrears and in U.S. Dollars.

40

--------------------------------------------------------------------------------

 

2.4Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.  Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated.  Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 [Termination or Reduction of Revolving Credit
Commitments] shall be irrevocable.

2.5Loan Requests; Swing Loan Requests.

2.5.1Loan Requests. Except as otherwise provided herein, the Borrower may from
time to time prior to the Expiration Date request the Lenders to make Revolving
Credit Loans, or renew or convert the Interest Rate Option applicable to
existing Revolving Credit Loans or Term Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 10:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans in Dollars to which the Euro Rate Option
applies or the conversion to or the renewal of the Euro Rate Option for any
Loans; (ii) not later than 10:00 a.m., (a) four (4) Business Days prior to the
proposed Borrowing Date with respect to the making of Optional Currency Loans or
the date of conversion to or renewal of the Euro Rate Option for any Optional
Currency Loan, and (b) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor signed by an Authorized Officer of the Borrower substantially in the
form of Exhibit 2.5.1 or a request by telephone from any Authorized Officer of
the Borrower immediately confirmed in writing by letter, facsimile or telex in
such form (each, a “Loan Request”), it being understood that the Administrative
Agent may rely on the authority of any Authorized Officer of the Borrower making
such a telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify (A) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amount shall be in (x) the minimum
amount of $500,000 (or the Dollar Equivalent thereof) for each Borrowing
Tranche, (B) which Interest Rate Option shall apply to the proposed Dollar
denominated Loans comprising the applicable Borrowing Tranche, (C) the currency
in which such Revolving Credit Loans shall be funded if the Borrower elects an
Optional Currency, the applicable Interest Rate Option, and (D) an appropriate
Interest Period, if applicable.

41

--------------------------------------------------------------------------------

 

2.5.2Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans by delivery to the Swing Loan Lender not later than 12:00 noon
on the proposed Borrowing Date of a duly completed request therefor signed by an
Authorized Officer of the Borrower substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any Authorized Officer of the
Borrower making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $100,000.

2.6Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Loan Requests;
Swing Loan Requests], notify the Lenders of its receipt of such Loan Request
specifying the information provided by the Borrower, including the currency in
which the Revolving Credit Loan is requested, and the apportionment among the
Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested currency (in the
case of Optional Currency Loans, in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars or the requested Optional Currency (as applicable) in
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds, including funds in the
requested Optional Currency, the Revolving Credit Loans of such Lender on such
Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.6.2 [Presumptions by the Administrative Agent].

2.6.2Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Loan
bearing interest at the Base Rate, or, for Loans other than Loans bearing
interest at the Base Rate, prior to the close of business the day before the
Borrowing Date, that such Lender will not make available to the Administrative
Agent such Lender’s share of such Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in the appropriate currency with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Effective Federal Funds Rate (or, for payments in an Optional Currency, the

42

--------------------------------------------------------------------------------

 

Overnight Rate), and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

2.6.3Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2 [Swing
Loan Requests], fund such Swing Loan to the Borrower in U.S. Dollars only and in
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.

2.6.4Repayment of Revolving Credit Loans. The Borrower shall repay the Revolving
Credit Loans together with all outstanding interest thereon on the Expiration
Date.

2.6.5Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at any
time for any reason whatsoever (and in addition to any right to require payment
on any Settlement Date in accordance with  Section 5.11 [Settlement Date
Procedures]), demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if PNC so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Loan Requests] without regard to any of the
requirements of that provision. PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6.5 [Borrowings to
Repay Swing Loans] and of the apportionment among the Lenders, and the Lenders
shall be unconditionally obligated to fund such Revolving Credit Loans (whether
or not the conditions specified in Section 2.5.1 [Loan Requests] are then
satisfied) by the time PNC so requests, which shall not be earlier than 3:00
p.m. on the Business Day next after the date the Lenders receive such notice
from PNC.

2.6.6Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 [Swing Loans Under
Cash Management Agreements] in accordance with the provisions of the Cash
Management Agreements shall (i) be subject to the limitations as to aggregate
amount set forth in Section 2.1.2 [Swing Loan Commitment], (ii) not be subject
to the limitations as to individual

43

--------------------------------------------------------------------------------

 

amount set forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the
Borrower, both as to principal and interest, at the rates and times set forth in
the Cash Management Agreements (but in no event later than the Expiration Date),
(iv) not be made at any time after such Swing Loan Lender has received written
notice of the occurrence of an Event of Default and so long as such shall
continue to exist, or, unless consented to by the Required Lenders, a Potential
Default and so long as such shall continue to exist, (v) if not repaid by the
Borrower in accordance with the provisions of the Cash Management Agreements, be
subject to each Lender’s obligation pursuant to Section 2.6.5 [Borrowings to
Repay Swing Loans], and (vi) except as provided in the foregoing subsections (i)
through (v), be subject to all of the terms and conditions of this Section 2
[Revolving Credit and Swing Loan Facilities].

2.7Notes. The Obligation of the Borrower to repay the aggregate unpaid principal
amount of the Revolving Credit Loans, Swing Loans and Term Loans made to it by
each Lender, together with interest thereon, to the extent requested by such
Lender, shall be evidenced by a revolving credit Note, a swing loan Note and a
term Note, respectively, in each case dated the Closing Date or pursuant to
Section 2.11(a)(viii) [Notes], payable to the order of such Lender in a face
amount equal to the Revolving Credit Commitment, Swing Loan Commitment or Term
Loan Commitment, as applicable, of such Lender.

2.8Use of Proceeds. The proceeds of the Loans shall be used to fund ongoing
working capital, capital expenditures, mergers, acquisitions (including the
Project Vitality Acquisition), shareholder distributions permitted under this
Agreement, other general corporate purposes, and to pay fees and expenses in
connection with this Agreement and the Project Vitality Acquisition.

2.9Letter of Credit Subfacility.

2.9.1Issuance of Letters of Credit. The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a standby or trade
letter of credit (each a “Letter of Credit”), which may be denominated in either
Dollars or an Optional Currency, for its own account or the account of another
Loan Party, or the amendment or extension of an existing Letter of Credit, by
delivering or transmitting electronically, or having such other Loan Party
deliver or transmit electronically to the Issuing Lender (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. The Borrower or such Loan
Party shall authorize and direct the Issuing Lender to name the Borrower or any
Loan Party as the “Applicant” or “Account Party” of each Letter of Credit.
Promptly after receipt of any Letter of Credit application, the Issuing Lender
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide the Administrative
Agent with a copy thereof.  As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder.  As of the
Project Vitality Closing Date, each of the project Vitality Letters of Credit
shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.

44

--------------------------------------------------------------------------------

 

 

2.9.1.1Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9 [Letter of Credit Subfacility], the Issuing Lender or
any of the Issuing Lender’s Affiliates will issue the proposed Letter of Credit
or agree to such amendment or extension, provided that each Letter of Credit
shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than the Expiration Date; provided
that any Letter of Credit may expire after such date (each such Letter of
Credit, an “Extended Letter of Credit”) with the consent of the applicable
Issuing Lender and subject to the requirements of Section 2.9.11 [Cash
Collateral for Extended Letters of Credit]; and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time,
$10,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments. Each request by
the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

2.9.1.2Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

2.9.2Letter of Credit Fees. The Borrower shall pay in Dollars (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the daily
amount available to be drawn under each Letter of Credit, and (ii) to the
Issuing Lender for its own account a fronting fee equal to 0.125% per annum on
the daily amount available to be drawn under each Letter of Credit. All Letter
of Credit Fees and fronting fees shall be computed on the basis of a year of 360
days and actual days elapsed and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit. The Borrower shall
also pay (in Dollars) to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to letters of credit as the Issuing Lender may

45

--------------------------------------------------------------------------------

 

generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of letters of credit, which customary fees and administrative
expenses are set forth on a schedule provided to the Borrower on or before the
date hereof by the Issuing Lender and upon request by the Borrower, provided
that the Borrower shall not request delivery of such schedule more than four (4)
times in any calendar year.

2.9.3Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively, in each case in
the currency in which each Letter of Credit is issued.

2.9.3.1In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender. In the event the Borrower fails to reimburse the Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 2:00 p.m. on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans in U.S. Dollars (and, if the
Letter of Credit was denominated in another currency, in the Dollar Equivalent
amount to the amount paid by the Issuing Lender in such other currency on the
Drawing Date thereof) be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

2.9.3.2Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing (and, if the Letter of Credit was denominated in
another currency, in the Dollar Equivalent amount to the amount paid by the
Issuing Lender in such other currency on the Drawing Date thereof), whereupon
the participating Lenders shall (subject to Section 2.9.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount. If any Lender so notified fails
to make available to the Administrative Agent for the account of the Issuing
Lender the amount of such Lender’s Ratable Share of such amount by no later than
2:00 p.m. on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which

46

--------------------------------------------------------------------------------

 

such Lender makes such payment (i) at a rate per annum equal to the Effective
Federal Funds Rate during the first three (3) days following the Drawing Date
and (ii) at a rate per annum equal to the rate applicable to Revolving Credit
Loans under the Base Rate Option on and after the fourth day following the
Drawing Date. The Administrative Agent and the Issuing Lender will promptly give
notice (as described in Section 2.9.3.1 above) of the occurrence of the Drawing
Date, but failure of the Administrative Agent or the Issuing Lender to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.9.3.2.

2.9.3.3With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower’s
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a “Letter of Credit Borrowing”) in the amount of such drawing (and, if the
Letter of Credit was denominated in another currency, in the Dollar Equivalent
of the amount paid by the Issuing Lender in such other currency on the Drawing
Date thereof). Such Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3 [Disbursements,
Reimbursement].

2.9.4Repayment of Participation Advances.

2.9.4.1Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2If the Administrative Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.9 [Letter of Credit Subfacility] in reimbursement of a payment made
under any Letter of Credit or interest or fees thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
for the account of the Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal

47

--------------------------------------------------------------------------------

 

to the Effective Federal Funds Rate (or, for any payment in an Optional
Currency, the Overnight Rate) in effect from time to time.

2.9.5Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 [Letter of
Credit Subfacility] under all circumstances, including the following
circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Loan Requests; Swing Loan Requests], 2.6
[Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or
Letter of Credit] or as otherwise set forth in this Agreement for the making of
a Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.9.3 [Disbursements,
Reimbursement];

(iii)any lack of validity or enforceability of any Letter of Credit;

(iv)any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any

48

--------------------------------------------------------------------------------

 

Loan Party or any Lender may have at any time against a beneficiary, successor
beneficiary any transferee or assignee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the Issuing
Lender or its Affiliates or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi)payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)any breach of this Agreement or any other Loan Document by any party thereto;

(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

49

--------------------------------------------------------------------------------

 

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel) which the
Issuing Lender or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of the gross negligence or willful misconduct of the Issuing
Lender as determined by a final non-appealable judgment of a court of competent
jurisdiction.

2.9.9Liability for Acts and Omissions. As between any Loan Party and the Issuing
Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lender shall not be responsible for any of the
following, including any losses or damages to any Loan Party or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Issuing Lender or its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses, or for any damages resulting from any change in the value of any
property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a

50

--------------------------------------------------------------------------------

 

Letter of Credit, (ii) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender or its Affiliate; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Issuing Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.9.11Cash Collateral for Extended Letters of Credit.

(i)Cash Collateralization.  The Borrower shall provide Cash Collateral to the
Issuing Lender with respect to each Extended Letter of Credit (in an amount
equal to 105% of the maximum face amount of each Extended Letter of Credit) by a
date that is no later than 10 Business Days prior to the Expiration Date by
depositing such amount in immediately available funds, in Dollars, into a cash
collateral account maintained at the Issuing Lender and shall enter into a cash
collateral agreement in form and substance satisfactory to the Issuing Lender
and such other documentation as the Issuing Lender or the Administrative Agent
may reasonably request; provided that if the Borrower fails to provide Cash
Collateral with respect to any such Extended Letter of Credit by such time, such
event shall be treated as a drawing under such Extended Letter of Credit in an
amount equal to 105% of the maximum face amount of each such Letter of Credit,
which shall be reimbursed (or participations therein funded) in accordance with
Section 2.9.3

51

--------------------------------------------------------------------------------

 

[Disbursements; Reimbursement], with the proceeds of Revolving Credit Loans (or
funded participations) being utilized to provide Cash Collateral for such Letter
of Credit.

(ii)Grant of Security Interest.  The Borrower, and to the extent provided by any
Lender, each such Lender, hereby grants to the Issuing Lender of each Extended
Letter of Credit, and agrees to maintain, a first priority security interest in,
all Cash Collateral required to be provided by this Section 2.9.11 [Cash
Collateral for Extended Letters of Credit] as security for the Issuing Lender’s
obligation to fund draws under such Extended Letters of Credit, to be applied
pursuant to subsection (iii) below.  If at any time the Issuing Lender
determines that the Cash Collateral is subject to any right or claim of any
Person other than the Issuing Lender as herein provided, or that the total
amount of such Cash Collateral is less than the amount required pursuant to
subsection (i) above, the Borrower will, promptly upon demand by the Issuing
Lender, pay or provide to the Issuing Lender additional Cash Collateral in an
amount sufficient to eliminate such deficiency.

(iii)Application.  Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 2.9.11 [Cash Collateral for Extended Letters of Credit] in respect of
Extended Letters of Credit shall be applied to reimburse the Issuing Lender for
all drawings made under such Extended Letters of Credit and any and all fees,
expenses and charges incurred in connection therewith, prior to any other
application of such property as may otherwise be provided for herein.

(iv)Survival.  With respect to any Extended Letter of Credit, each party’s
obligations under this Section 2.9 [Letter of Credit Subfacility] and all other
rights and duties of the Issuing Lender of such Extended Letter of Credit, the
Lenders and the Loan Parties with respect to such Extended Letter of Credit
shall survive the resignation or replacement of the Issuing Lender or any
assignment of rights by the Issuing Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of the Obligations.

2.10Defaulting Lenders.

2.10.1Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as specified in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 [Default] or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2.3 [Setoff] shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts

52

--------------------------------------------------------------------------------

 

owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to any Issuing Lender or Swing Loan Lender hereunder; third, to Cash
Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 5.14 [Cash Collateral]; fourth, as
the Borrower may request (so long as no Potential Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 5.14 [Cash Collateral]; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or Swing Loan
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or Swing Loan Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Potential Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowing in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions specified in Section 7.2 [Each
Loan or Letter of Credit] were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and Letter of Credit Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Borrowing owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letter of
Credit Obligations and Swing Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments without giving effect to
Section 2.10.1(iv) [Reallocation of Participation to Reduce Fronting Exposure].
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.10.1(ii) [Defaulting Lender
Waterfall] shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii)Certain Fees. (1) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(2)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Ratable Share of the stated

53

--------------------------------------------------------------------------------

 

amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 5.14 [Cash Collateral].

 

(3)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (2) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations that has been reallocated to such non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Ratable Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Usage of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

2.10.2Defaulting Lender Cure.  If the Borrower, the Administrative Agent and
each Swing Loan Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions specified therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 2.10.1(iv) [Reallocation of
Participations to Reduce Fronting Exposure], whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

2.10.3New Swing Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swing Loan Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no

54

--------------------------------------------------------------------------------

 

Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.11Increase in Revolving Credit Commitments; Incremental Term Loans.

(a)Increasing Lenders and New Lenders. The Borrower may request that (i) the
current Lenders increase their Revolving Credit Commitments or provide one or
more additional term loans (each, an “Incremental Term Loan”) (any current
Lender which elects to increase its Revolving Credit Commitment or provide an
Incremental Term Loan shall be referred to as an “Increasing Lender”) or (ii)
one or more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment or an Incremental Term Loan hereunder, subject to
the following terms and conditions:

(i)No Obligation to Increase. No current Lender shall be obligated to (x)
increase its Revolving Credit Commitment and/or provide an Incremental Term Loan
and any increase in the Revolving Credit Commitment and/or issuance of any
Incremental Term Loan by any current Lender shall be in the sole discretion of
such current Lender, or (y) provide an Incremental Term Loan and any Incremental
Term Loan provided by any Lender shall be in the sole discretion of Lender.

(ii)Defaults. There shall exist no Events of Default or Potential Default prior
to giving effect to such increase or on the effective date of such increase
after giving effect to such increase.

(iii)Aggregate Commitments. The aggregate amount of all increases under this
Section 2.11 [Increase in Revolving Credit Commitments; Incremental Term Loans]
shall not exceed $300,000,000 and after giving effect to such increase, the
total Commitments shall not exceed $900,000,000.

(iv)Terms of Incremental Term Loans. The Incremental Term Loans will mature and
amortize in a manner reasonably acceptable to the Administrative Agent, the
Lenders making such Incremental Term Loan and the Borrower, but will not in any
event have a shorter weighted average life to maturity than the remaining
weighted average life to maturity (as reasonably determined by the
Administrative Agent) of the Initial Term Loans or a maturity date earlier than
the Term Loan Maturity Date. The Incremental Term Loans shall share ratably with
the Initial Term Loan in mandatory prepayments and shall have ratable voting
rights. Except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loans, shall be reasonably
satisfactory to the Administrative Agent and the Borrower (provided that such
other terms and conditions shall not be more restrictive than the terms and
conditions applicable to Initial Term Loans unless (x) the Lenders under any
such Initial Term Loans also receive the benefit of such more restrictive terms
or (y) any such provisions apply only after the Term Loan Maturity Date).

55

--------------------------------------------------------------------------------

 

(v)Minimum Commitments. The aggregate amount of the increases in the Revolving
Credit Commitments and Incremental Term Loans at any time provided by New
Lenders and/or an Increasing Lenders shall be at least $25,000,000, and
increments of $5,000,000 thereafter.

(vi)Maximum Increases. The aggregate number of increases of the Revolving Credit
Commitments and Incremental Term Loans shall not exceed three (3) such increases
during the term of this Agreement.

(vii)Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment and/or Incremental Term Loan has
been approved by such Loan Parties, and (2) an opinion of counsel addressed to
the Administrative Agent and the Lenders addressing the authorization and
execution of the Loan Documents entered into in connection therewith by, and
enforceability of such Loan Documents against, the Loan Parties.

(viii)Notes. To the extent requested thereby, the Borrower shall execute and
deliver (1) to each Increasing Lender a replacement revolving credit Note and/or
term Note reflecting the new amount of such Increasing Lender’s Commitments
after giving effect to the increase (and the prior Note issued to such
Increasing Lender shall be deemed to be automatically terminated and cancelled)
and (2) to each New Lender a revolving credit Note and/or term Note reflecting
the amount of such New Lender’s Commitments.

(ix)Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent and the Borrower.

(x)Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Commitments pursuant to an acknowledgement in a form acceptable to
the Administrative Agent and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.

(xi)New Lender Joinder. Each New Lender shall execute a lender joinder pursuant
to which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Commitment in the amount set forth in such lender
joinder.

(xii)Fees. Borrower shall pay any Commitment Fees, Letter of Credit Fees,
Administrative Agent’s Fee or other fees or amounts due from the Borrower under
this Agreement or the Administrative Agent’s Letter in connection with such
increase.

(xiii)Amendment. Incremental Term Loans shall be effected by an amendment to
this Agreement setting forth the terms of the Incremental Term Loans executed by
(x) the Administrative Agent, (y) each Lender or New Lender agreeing to provide
any portion of the Incremental Term Loans, and (z) the Borrower and the Loan
Parties, and reaffirmations of the Loan Documents executed by the Borrower and
the Loan

56

--------------------------------------------------------------------------------

 

Parties, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Such amendment may, without the consent of the other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.11 [Increase in Revolving Credit Commitments; Incremental Term Loans].

(b)Treatment of Outstanding Loans and Letters of Credit.

(i)Repayment of Outstanding Loans; Borrowing of New Loans. On the effective date
of such increase in the Revolving Credit Commitments, the Borrower shall repay
all Revolving Credit Loans then outstanding, subject to the Borrower’s indemnity
obligations under Section 5.10 [Indemnity]; provided, that the Administrative
Agent will use its reasonable efforts to assist the Borrower in attempting to
minimize such indemnity obligations under Section 5.10 [Indemnity]; provided,
further, that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.11(b)
[Treatment of Outstanding Loans and Letters of Credit].

(ii)Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender: (1) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (2) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

(iii)Adjustment of Sublimits. Upon any increase of the Revolving Credit
Commitments pursuant to this Section 2.11 [Increase in Revolving Credit
Commitments; Incremental Term Loan], the Borrower and the Administrative Agent,
on behalf of the Required Lenders, will negotiate in good faith to consider
increases, if appropriate and agreed to by the Borrower and the Required
Lenders, of the sublimits under the Revolving Credit Commitments, and thresholds
and baskets set forth in this Agreement, including without limitation Article 8
hereof, to reflect the increase of the Revolving Credit Commitments and the
financial condition and business operations of the Borrower and its consolidated
Subsidiaries at such time. Nothing in this Section 2.11(b)(ii) [Outstanding
Letters of Credit] shall obligate the Administrative Agent or the Lenders to
agree to any revisions to the sublimits, thresholds and/or baskets referenced
herein.

2.12Utilization of Commitments in Optional Currencies.

2.12.1Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the outstanding and

57

--------------------------------------------------------------------------------

 

proposed Revolving Credit Loans that are Optional Currency Loans and Letters of
Credit to be denominated in an Optional Currency as of the requested Borrowing
Date or date of issuance, as the case may be, (ii) the outstanding Letter of
Credit Obligations denominated in an Optional Currency as of the last Business
Day of each month, and (iii) the outstanding Revolving Credit Loans denominated
in an Optional Currency as of the end of each Interest Period (each such date
under clauses (i) through (iii), and any other date on which the Administrative
Agent determines it is necessary or advisable to make such computation, in its
sole discretion, is referred to as a “Computation Date”). Unless otherwise
provided in this Agreement or agreed to by the Administrative Agent and the
Borrower, each Loan and Reimbursement Obligation shall be repaid or prepaid in
the same currency in which the Loan or Reimbursement Obligation was made unless
repayment in such currency is not possible, in which case repayment shall be
made in an alternative form of payment approved by the Required Lenders.

2.13European Monetary Union.

(i)Payments In Euros Under Certain Circumstances. If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrower, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead be
payable in Euros and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
Euros as if such payment in Euros were a payment in an Optional Currency). Prior
to the occurrence of the event or events described in clause (i) or (ii) of the
preceding sentence, each amount payable hereunder in any Optional Currency will,
except as otherwise provided herein, continue to be payable only in that
currency.

(ii)Additional Compensation Under Certain Circumstances. The Borrower agrees, at
the request of any Lender, to compensate such Lender for any loss, cost, expense
or reduction in return that such Lender shall reasonably determine shall be
incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(iii)Requests for Additional Optional Currencies. The Borrower may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign

58

--------------------------------------------------------------------------------

 

exchange markets, freely transferable, freely convertible into Dollars and
available to the Lenders in the Relevant Interbank Market. The Administrative
Agent will notify the Lenders of any such request promptly after the
Administrative Agent receives such request. The Administrative Agent will
promptly notify the Borrower of the acceptance or rejection by the
Administrative Agent and each of the Lenders of the Borrower’s request. The
requested currency shall be approved as an Optional Currency hereunder only if
the Administrative Agent and all of the Lenders approve of the Borrower’s
request.

3.Initial TERM LOAN

3.1Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a Term Loan to the Borrower on the Closing Date (the
“Initial Term Loans”) in Dollars in such principal amount as the Borrower shall
request up to, but not exceeding such Lender’s Term Loan Commitment in effect on
the Closing Date.

3.2Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.  

(i)The obligations of each Lender to make an Initial Term Loan to the Borrower
shall equal its Ratable Share of the requested Initial Term Loans; provided that
no Lender’s Initial Term Loan to the Borrower shall exceed its Term Loan
Commitment in effect on the Closing Date.  The failure of any Lender to make an
Initial Term Loan shall not relieve any other Lender of its obligations to make
an Initial Term Loan nor shall it impose any additional liability on any other
Lender hereunder.  The Lenders shall have no obligation to make the Initial Term
Loans hereunder after the Closing Date, and any portion of the Initial Term Loan
Commitment not drawn on the Closing Date shall automatically expire.  The Term
Loan Commitments are not revolving credit commitments, and the Borrower shall
not have the right to borrow, repay and reborrow under Section 3.1 [Term Loan
Commitments].  

(ii)The Borrower shall repay to the applicable Lenders the aggregate principal
amount of all Initial Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of

59

--------------------------------------------------------------------------------

 

voluntary and mandatory prepayments in accordance with the order of priority set
forth in Section 5.6 [Voluntary Prepayments] and Section 5.7 [Mandatory
Prepayments]):

 

Date

Amount

April 2, 2021

$2,500,000

July 2, 2021

$2,500,000

October 1, 2021

$2,500,000

December 31, 2021

$2,500,000

April 1, 2022

$3,750,000

July 1, 2022

$3,750,000

September 30, 2022

$3,750,000

December 30, 2022

$3,750,000

March 31, 2023

$3,750,000

June 30, 2023

$3,750,000

September 29, 2023

$3,750,000

December 29, 2023

$3,750,000

March 29, 2024

$5,000,000

June 28, 2024

$5,000,000

September 27, 2024

$5,000,000

December 27, 2024

$5,000,000

March 28, 2025

$5,000,000

June 27, 2025

$5,000,000

September 26, 2025

$5,000,000

 

provided, however, that the final principal repayment installment of the Initial
Term Loans shall be repaid on the Term Loan Maturity Date applicable to the
Initial Term Loans and in any event shall be in an amount equal to the aggregate
principal amount of all Initial Term Loans outstanding on such date.

 

4.INTEREST RATES

4.1Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than six (6) Borrowing Tranches in
the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the Euro Rate Option for any Loans and the
Required Lenders may demand that (i) all existing Borrowing Tranches of Dollar
Loans bearing interest under the Euro Rate Option shall be converted immediately
to the Base Rate Option and (ii) all existing Borrowing Tranches of Loans
bearing interest at the Euro Rate denominated in an Optional Currency shall be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof and converted immediately to the Base Rate Option, subject, in each
case, to

60

--------------------------------------------------------------------------------

 

the obligation of the Borrower to pay any indemnity under Section 5.10
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Optional
Currency Loan shall be paid by the Borrower in such Optional Currency (unless
not possible in which case the Required Lenders may permit an alternative form
of payment).

4.1.1Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:

(i)Revolving Credit Base Rate Option: With respect to Revolving Credit Loans
that are Dollar Loans, a fluctuating rate per annum equal to the Base Rate plus
the Applicable Margin, such interest rate to change automatically from time to
time effective as of the effective date of each change in the Base Rate; or

(ii)Revolving Credit Euro Rate Option: With respect to all Revolving Credit
Loans, a rate per annum equal to the Euro Rate as determined for each applicable
Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2Term Loan Interest Rate Options. The Borrower shall have the right to
select from the following Interest Rate Options applicable to the Term Loans:

(i)Term Loan Base Rate Option: A fluctuating rate per annum equal to the Base
Rate plus the Applicable Margin, such interest rate to change automatically from
time to time effective as of the effective date of each change in the Base Rate;
or

(ii)Term Loan Euro Rate Option: A rate per annum equal to the Euro Rate as
determined for each applicable Interest Period plus the Applicable Margin.

4.1.3Interest Act (Canada). For purposes of the Interest Act (Canada):  (i)
whenever any interest or fee under this Agreement is calculated on the basis of
a period of time other than a calendar year, such rate used in such calculation,
when expressed as an annual rate, is equivalent to (x) such rate, multiplied by
(y) the actual number of days in the calendar year in which the period for which
such interest or fee is calculated ends, and divided by (z) the number of days
in such period of time, (ii) the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement, and (iii) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.

4.1.4Rate Calculations; Rate Quotations. All computations of interest for Loans
bearing interest at the Base Rate (including such Loans determined by reference
to the Daily LIBOR Rate) shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed or, in the case of interest in respect of Loans denominated in Optional
Currencies as to which market practice differs from the foregoing, in accordance
with

61

--------------------------------------------------------------------------------

 

such market practice. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2Interest Periods. At any time when the Borrower shall select, convert to or
renew Loans under the Euro Rate Option, the Borrower shall notify the
Administrative Agent thereof by delivering a Loan Request to the Administrative
Agent (i) at least three (3) Business Days prior to the effective date of such
Loans under the Euro Rate Option with respect to a Loan denominated in Dollars,
and (ii) at least four (4) Business Days prior to the effective date of such
Loans under the Euro Rate Option with respect to an Optional Currency Loan. The
notice shall specify an Interest Period during which such Interest Rate Option
shall apply.

Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro Rate Option:

4.2.1Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the Euro
Rate Option shall be in integral multiples of, and not less than, the respective
amounts set forth in Section 2.5.1 [Loan Requests]; and

4.2.2Renewals. In the case of the renewal of a Euro Rate Option at the end of an
Interest Period, the first day of the new Interest Period shall be the last day
of the preceding Interest Period, without duplication in payment of interest for
such day.

4.2.3No Conversion of Optional Currency Loans. No Optional Currency Loan may be
converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.

4.3Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent:

4.3.1Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.00% per annum;

4.3.2Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest (subject in all cases other than the failure to pay
principal of the Loans, to the request of the Required Lenders) at a rate per
annum equal to the sum of the rate of interest applicable to Revolving Credit
Loans under the Base Rate Option plus an additional 2.00% per annum from the
time such Obligation becomes due and payable and until it is Paid In Full; and

4.3.3Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 [Interest After Default] reflects, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status

62

--------------------------------------------------------------------------------

 

and that the Lenders are entitled to additional compensation for such risk, and
all such interest shall be payable by Borrower upon demand by Administrative
Agent.

4.4Rate Unascertainable; Successor Euro Rate Index; Illegality; Increased
Costs;  Deposits Not Available; Optional Currency Not Available.

4.4.1Unascertainable. If on any date on which a Euro Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Euro Rate,
or

(ii)a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro Rate, then the Administrative
Agent shall have the rights specified in Section 4.4.5 [Administrative Agent’s
and Lender’s Rights].

4.4.2Successor Euro Rate Index.

(i)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, if the Administrative Agent determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred with respect to the Euro
Rate for any Available Currency, the Administrative Agent and the Borrower may
amend this Agreement to replace the Euro Rate for such Available Currency with a
Benchmark Replacement for such Available Currency; and any such amendment will
become effective at 5:00 p.m. New York City time on the fifth (5th) Business Day
after the Administrative Agent has provided such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Until the Benchmark Replacement with respect to the Euro Rate
for any Available Currency is effective, each advance, conversion and renewal of
a Loan in such Available Currency under the Euro Rate Option will continue to
bear interest with reference to the Euro Rate for such Available Currency;
provided however, during a Benchmark Unavailability Period with respect to any
Available Currency (i) any pending selection of, conversion to or renewal of a
Loan in such Available Currency bearing interest under the Euro Rate Option that
has not yet gone into effect shall be deemed to be a selection of, conversion to
or renewal of the Base Rate Option with respect to such Loan in the Dollar
Equivalent amount of such Loan, (ii) all outstanding Loans in such Available
Currency bearing interest under the Euro Rate Option shall automatically be (A)
if in Dollars, converted to the Base Rate Option at the expiration of the
existing Interest Period (or sooner, if Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Euro Rate Option) (B) if in an
Optional Currency, converted to a Loan in Dollars under the Base Rate Option in
the Dollar Equivalent amount of such Loan at the expiration of the existing
Interest Period (or sooner, if the Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Euro Rate Option in such Optional
Currency) and (iii) the component of the Base Rate based upon the Euro Rate will
not be used in any determination of the Base Rate.

63

--------------------------------------------------------------------------------

 

(ii)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
4.4.2 [Successor Euro Rate Index] including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 4.4.2 [Successor
Euro Rate Index].

4.4.3Illegality; Increased Costs. If at any time any Lender shall have
determined in good faith that:

(i)the making, maintenance or funding of any Loan to which a Euro Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)such Euro Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, then the
Administrative Agent shall have the rights specified in Section 4.4.5
[Administrative Agent’s and Lender’s Rights].

4.4.4Optional Currency Not Available. If at any time the Administrative Agent
shall have determined that a fundamental change has occurred in the foreign
exchange or interbank markets with respect to any Optional Currency (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), then (i)
the Administrative Agent shall notify the Borrower of any such determination,
and (ii) the Administrative Agent shall have the rights specified in Section
4.4.5 [Administrative Agent’s and Lender’s Rights].

4.4.5Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above and in the case of an event
specified in Section 4.4.4 [Optional Currency Not Available] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.3

64

--------------------------------------------------------------------------------

 

[Illegality; Increased Costs], such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrower to select,
convert to or renew a Euro Rate Option or select an Optional Currency, as
applicable, shall be suspended until the Administrative Agent shall have later
notified the Borrower, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a Euro Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.3 [Illegality; Increased Costs], the Borrower
shall, subject to the Borrower’s indemnification Obligations under Section 5.10
[Indemnity], as to any Loan of the Lender to which a Euro Rate Option applies,
on the date specified in such notice either (i) as applicable, convert such Loan
to the Base Rate Option otherwise available with respect to such Loan or select
a different Optional Currency or Dollars, or (ii) prepay such Loan in accordance
with Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date. If the Administrative Agent makes a determination under Section 4.4.4
[Optional Currency Not Available] then, until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such determination no longer
exist, (i) the availability of Loans in the affected Optional Currency shall be
suspended, (ii) the outstanding Loans in such affected Optional Currency shall
be converted into Dollar Loans (in an amount equal to the Dollar Equivalent of
such outstanding Optional Currency Loans) (x) on the last day of the then
current Interest Period if the Lenders may lawfully continue to maintain Loans
in such Optional Currency to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in such Optional Currency, and interest
thereon shall thereafter accrue at the Base Rate Option.

4.5Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], (a) with respect to Dollar Loans, the Borrower shall be deemed to have
converted such Borrowing Tranche to the Base Rate Option, as applicable to
Revolving Credit Loans or Term Loans, as the case may be, commencing upon the
last day of the existing Interest Period, and (b) with respect to Optional
Currency Loans, such Loans shall be continued under the Euro Rate Option in
their original currency with an Interest Period of one (1) month.

65

--------------------------------------------------------------------------------

 

5.PAYMENTS

5.1Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans or Term Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 11:00 a.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Effective Federal Funds Rate in the case of
Loans or other amounts due in Dollars, or the Overnight Rate in the case of
Loans or other amounts due in an Optional Currency, with respect to the amount
of such payments for each day held by the Administrative Agent and not
distributed to the Lenders and the Borrower shall have no obligation to
reimburse such additional interest or any portion thereof. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated”.
All payments of principal and interest made in respect of the Loans must be
repaid in the same currency (whether Dollars or the applicable Optional
Currency) in which such Loan was made and all Unpaid Drawings with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
applicable Optional Currency) in which such Letter of Credit was issued;
provided however that if repayment in an Optional Currency is not reasonably
possible, the Borrower may repay such Loans in another currency or pursuant to
an alternative form of payment approved by the Required Lenders. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the applicable Borrower with the Administrative Agent.

5.2Pro Rata Treatment of Lenders.

(i)Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees and Letter of Credit Fees (but
excluding the Administrative Agent’s Fee and the Issuing Lender’s fronting fee)
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Sections 4.4.5 [Administrative Agent’s and Lender’s
Rights] in the case of an event specified in Section 4.4 [Rate Unascertainable;
Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs]) be payable
ratably among the Lenders entitled to such payment in accordance with the amount
of principal, interest, Commitment Fees and Letter of Credit Fees, as set forth
in this Agreement. Notwithstanding any of the foregoing, each borrowing or
payment or prepayment by the Borrower of principal, interest, fees or other
amounts

66

--------------------------------------------------------------------------------

 

from the Borrower with respect to Swing Loans shall be made by or to PNC
according to Section 2.6.5 [Borrowings to Repay Swing Loans].

(ii)Term Loans shall be allocated to each Lender according to its Ratable Share
of such Term Loans, and each selection of, conversion to or renewal of any
Interest Rate Option and each payment or prepayment by the Borrower with respect
to principal and interest (but excluding any fee in connection with any
Administrative Agent’s Letter) shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.5
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 4.4 [Rate Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or
5.8 [Increased Costs]) be payable ratably among the Lenders of Term Loans
entitled to such payment in accordance with the amount of principal and interest
as set forth in this Agreement.

5.3Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)the provisions of this Section 5.3 [Sharing of Payments by Lenders] shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 5.3 [Sharing of Payments by Lenders] shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

67

--------------------------------------------------------------------------------

 

5.4Administrative Agent’s Clawback .

5.4.1Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (x) in the case of
Loans to which the Base Rate Option applies, two (2) hours prior to the proposed
time of such Borrowing Tranche of Loans and (y) otherwise, prior to the proposed
date of any Borrowing Tranche of Loans that such Lender will not make available
to the Administrative Agent such Lender’s Ratable Share, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] or Section 3.2
[Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms] and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing Tranche of Loans available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Effective Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Loans under the Base Rate Option.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing Tranche of Loans to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing Tranche of Loans.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

5.4.2Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Effective Federal Funds Rate (or, for payments in an Optional
Currency, the Overnight Rate) and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

5.5Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory

68

--------------------------------------------------------------------------------

 

Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date or applicable
Term Loan Maturity Date, as applicable, upon acceleration or otherwise).

5.6Voluntary Prepayments.

5.6.1Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans or Term Loans denominated in
Dollars, and at least four (4) Business Days prior to the date of prepayment of
any Optional Currency Loans, or no later than 1:00 p.m. on the date of
prepayment of Swing Loans, setting forth the following information:

(a)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(b)a statement indicating the application of the prepayment among the Revolving
Credit Loans, the Term Loans and Swing Loans;

(c)a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans and Optional Currencies to which
the Euro Rate Option applies; and

(d)the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $100,000 for any Revolving Credit Loan or Term Loan.

Any prepayment notice may be conditioned on the effectiveness of other financing
arrangements or one or more other transactions, but otherwise shall be
irrevocable. Subject to the foregoing sentence, the principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount, shall be due and payable on the date specified in such
prepayment notice as the date on which the proposed prepayment is to be made.
All Term Loan prepayments permitted pursuant to this Section 5.6.1 [Right to
Prepay] shall be applied to the remaining scheduled principal installments of
the Term Loans on a pro rata basis (including the payment of principal due on
the Term Loan Maturity Date of each Term Loan). Except as provided in Section
4.4.5 [Administrative Agent’s and Lender’s Rights], if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (i) first to Revolving Credit Loans
and then to Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, first to the Revolving Credit
Loans and Term Loans to which the Base Rate Option applies, then to Revolving
Credit Loans and Term Loans which are not Optional Currency Loans to which the
Euro Rate Option applies, then to Optional Currency Loans, then to Swing Loans
to which the Base Rate

69

--------------------------------------------------------------------------------

 

Option applies. Any prepayment hereunder shall be subject to the Borrower’s
Obligation to indemnify the Lenders under Section 5.10 [Indemnity]. Prepayments
shall be made in the currency in which such Loan was made unless otherwise
directed by the Administrative Agent or agreed to by the Required Lenders.

5.6.2Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4.3 [Illegality; Increased Costs], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole option and expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8.2(iv) [Assignment and Assumption Agreement];

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments the Borrower will be liable for thereafter; and

(iv)such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches

70

--------------------------------------------------------------------------------

 

or Affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.8 [Increased Costs] or Section 5.9 [Taxes], as the case may be, in the future,
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment

5.7Mandatory Prepayments.

5.7.1Sale of Assets and Recovery Events. If the Borrower or any of its
Subsidiaries receives Net Cash Proceeds from any Asset Sales or Recovery Events
in excess of $2,500,000 in the aggregate in any fiscal year, the Borrower shall
make a mandatory prepayment (subject to Borrower’s indemnity obligations under
Sections 5.8 [Increased Costs] and 5.10 [Indemnity]) of principal on the Term
Loans within thirty (30) Business Days of the date of receipt by the Borrower or
any of its Subsidiaries of such Net Cash Proceeds in an amount equal to 100% of
such Net Cash Proceeds; provided that if the Borrower reinvests such proceeds to
acquire or repair assets useful in its business, other than current assets,
within one hundred eighty (180) days of the date of receipt by the Borrower or
any of its Subsidiaries of such Net Cash Proceeds, no such prepayment shall be
required in respect of the portion of such Net Cash Proceeds so reinvested.  If
at the end of the period specified above (or such earlier date, if any, as the
Borrower or the relevant Subsidiary determines not to reinvest the Net Cash
Proceeds from such Asset Sale or Recovery Event as set forth above) any portion
of such Net Cash Proceeds has not been so reinvested, the Borrower will make a
prepayment of the Term Loans to the extent required above without regard to the
preceding proviso. All prepayments pursuant to this Section 5.7.1 [Sale of
Assets and Recovery Events] shall be applied to payment of the principal amount
of the Term Loans by application to the remaining scheduled principal
installments of the Term Loans on a pro rata basis (including the payment of
principal due on the Term Loan Maturity Date of each Term Loan).

5.7.2[Reserved].

5.7.3Debt Issuances. Upon the incurrence or issuance by any Loan Party or any of
its Subsidiaries of any Indebtedness not permitted to be incurred or issued in
accordance with Section 8.2.1 [Indebtedness], the Borrower shall prepay (subject
to Borrower’s indemnity obligations under Sections 5.8 [Increased Costs] and
5.10 [Indemnity]) the Term Loans in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds of such debt issuance, such prepayment to be
effected within five (5) Business Days following the receipt of the proceeds of
such debt issuances. All prepayments pursuant to this Section 5.7.3 [Debt
Issuances] shall be applied to payment of the principal amount of the Term Loans
by application to the remaining scheduled principal installments of the Term
Loans on a pro rata basis (including the payment of principal due on the Term
Loan Maturity Date of each Term Loan).

5.7.4[Reserved].

5.7.5Currency Fluctuations. If on any Computation Date the Revolving Facility
Usage is equal to or greater than the Revolving Credit Commitments as a result
of a change in exchange rates between one (1) or more Optional Currencies and
Dollars, then the Administrative

71

--------------------------------------------------------------------------------

 

Agent shall notify the Borrower of the same. The Borrower shall pay or prepay
(subject to Borrower’s indemnity obligations under Sections 5.8 [Increased
Costs] and 5.10 [Indemnity]) within one (1) Business Day after receiving such
notice such that the Revolving Facility Usage shall not exceed the aggregate
Revolving Credit Commitments after giving effect to such payments or prepayments

5.7.6Application Among Interest Rate Options. All prepayments required pursuant
to this Section 5.7 [Mandatory Prepayments] shall first be applied among the
Interest Rate Options to the principal amount of the Loans subject to the Base
Rate Option, then to Loans denominated in Dollars and subject to a Euro Rate
Option, then to the Optional Currency Loans. In accordance with Section 5.10
[Indemnity], the Borrower shall indemnify the Lenders for any loss or expense
incurred with respect to any such prepayments applied against Loans subject to a
Euro Rate Option on any day other than the last day of the applicable Interest
Period.

5.8Increased Costs.

5.8.1Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement which is addressed separately in this Section
5.8 [Increased Costs]) or the Issuing Lender;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2Capital Requirements. If any Lender or the Issuing Lender determines in
good faith that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding

72

--------------------------------------------------------------------------------

 

capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

5.8.3Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrower shall include in reasonable detail the basis therefor and the
calculation thereof and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within twenty (20) days after receipt
thereof.

5.8.4Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

5.8.5Additional Reserve Requirements. The Borrower shall pay to each Lender (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Loan under the Euro
Rate Option equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement under Regulation
D or under any similar, successor or analogous requirement of the Board of
Governors of the Federal Reserve System (or any successor) or any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Loans under the Euro Rate Option, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on

73

--------------------------------------------------------------------------------

 

which interest is payable on such Loan; provided that in each case the Borrower
shall have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten days prior to the relevant Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.

5.9Taxes.

5.9.1Issuing Lender. For purposes of this Section 5.9 [Taxes], the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

5.9.4Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

5.9.5Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable

74

--------------------------------------------------------------------------------

 

expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
5.9.5 [Indemnification by the Lenders].

5.9.6Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

75

--------------------------------------------------------------------------------

 

reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E (or W-8BEN if
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN if applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E (or W-8BEN if
applicable); or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN if applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 5.9.7(D) on behalf of each such direct and indirect
partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

76

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.9.8Treatment of Certain Refunds. If any party determines in good faith that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.9 [Taxes] (including by the payment of additional amounts
pursuant to this Section 5.9 [Taxes]), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.9 [Taxes] with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Official Body with respect to such refund). Such indemnifying party, upon the
request of such indemnified party incurred in connection with obtaining such
refund, shall repay to such indemnified party the amount paid over pursuant to
this Section 5.9.8 [Treatment of Certain Refunds]  (plus any penalties, interest
or other charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official Body.
Notwithstanding anything to the contrary in this Section 5.9.8 [Treatment of
Certain Refunds]), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 5.9.8 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

5.9.9Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

77

--------------------------------------------------------------------------------

 

5.10Indemnity. In addition to the compensation or payments required by Section
5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall indemnify each
Lender against all liabilities, losses or expenses (including any foreign
exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:

(i)payment, prepayment, conversion or renewal of any Loan to which a Euro Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice, or

(ii)attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or notice
relating to prepayments under Section 5.6 [Voluntary Prepayments].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall in good faith
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.11Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in Section
2.1.2 [Swing Loan Commitments] hereof during the period between Settlement
Dates. The Administrative Agent shall notify each Lender of its Ratable Share of
the total of the Revolving Credit Loans and the Swing Loans (each a “Required
Share”). On such Settlement Date, each Lender shall pay to the Administrative
Agent the amount equal to the difference between its Required Share and its
Revolving Credit Loans, and the Administrative Agent shall pay to each Lender
its Ratable Share of all payments made by the Borrower to the Administrative
Agent with respect to the Revolving Credit Loans. The Administrative Agent shall
also effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on any mandatory prepayment date
as provided for herein and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11
[Settlement Date Procedures] shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of

78

--------------------------------------------------------------------------------

 

all payments made by the Borrower to the Administrative Agent with respect to
the Revolving Credit Loans.

5.12Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.

5.13Indemnity in Certain Events. The obligation of Borrower in respect of any
sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

5.14Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent) the
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.10.1(iv) [Reallocation of Participations to Reduce Fronting Exposure] and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
105% of the Issuing Lender’s Fronting Exposure.

5.14.1Grant of Security Interest.  The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to Section
5.14.2 [Application] below.  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the amount set forth in
Section 5.14 [Cash Collateral] above, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

5.14.2Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 [Cash Collateral] or
Section 2.10 [Defaulting Lender] in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such

79

--------------------------------------------------------------------------------

 

obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

5.14.3Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.14
[Cash Collateral] following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
the Issuing Lender that there exists excess Cash Collateral; provided that,
subject to Section 2.10 [Defaulting Lenders] the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to Section 5.14.1 [Grant of Security Interest] above.

6.REPRESENTATIONS AND WARRANTIES

6.1Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders on the
Closing Date, on every date thereafter on which an extension of credit occurs,
and on every date thereafter on which the representations and warranties set
forth below are deemed made pursuant to the terms hereof as follows:

6.1.1Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified or in good
standing would not reasonably be expected to result in a Material Adverse
Change, (iv) has full power to enter into, execute, deliver and carry out this
Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part, (v) is in compliance
in all material respects with all applicable Laws (other than Environmental Laws
which are specifically addressed in Section 6.1.14 [Environmental Matters]) in
all jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently doing business except where the failure to do so would not reasonably
be expected to result in a Material Adverse Change, and (vi) except as would not
reasonably be expected to result in a Material Adverse Change, has good and
marketable or valid title, as applicable to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens.  No Event of Default or Potential
Default exists or is continuing.

80

--------------------------------------------------------------------------------

 

6.1.2Subsidiaries; Investment Companies.

(i)Schedule 6.1.2(i) states , as of the Closing Date, (A) the exact legal name
of the Borrower and each of the Borrower’s Subsidiaries and its jurisdiction of
organization, (B) the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”) and (C) for each Loan Party, its
chief executive office and U.S. taxpayer identification number (if applicable).
The Borrower and each Subsidiary of the Borrower has good and marketable or
valid title, as applicable to all of the Subsidiary Equity Interests it purports
to own, free and clear in each case of any Lien, other than Permitted Liens, and
all such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable (to the extent such concepts are applicable to the respective
Subsidiary Equity Interests). Except as set forth on Schedule 6.1.2(i), no Loan
Party has during the five (5) years preceding the Closing Date (i) changed its
legal name, (ii) changed its state of formation or (iii) been party to a merger,
consolidation or other change in structure.  

(ii)Set forth on Schedule 6.1.2(ii) is a list of all real property that is owned
or leased by any Loan Party as of the Closing Date.

(iii)None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”

6.1.3Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

6.1.4No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them (a) will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party (ii) any
Law, (iii) except as would not reasonably be expected to result in a Material
Adverse Change, any material agreement or instrument, or (iv) order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or (b) result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents). None of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any

81

--------------------------------------------------------------------------------

 

requirement of Law which could reasonably be expected to result in a Material
Adverse Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents, other than those
which have been obtained, and except for the filing and recording of financing
statements and other documents necessary in order to perfect the Liens created
by the Collateral Documents.

6.1.5Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate which could reasonably be
expected to result in any Material Adverse Change. None of the Loan Parties or
any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which could reasonably be expected
to result in any Material Adverse Change.

6.1.6Financial Statements.

(i)

Historical Statements. The Borrower has delivered to the Administrative Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the fiscal year ended December 28, 2019. In addition, the Borrower
has delivered to the Administrative Agent copies of its unaudited consolidated
interim financial statements for the fiscal year to date and as of the end of
the fiscal quarter ended June 27, 2020 (all such annual and interim statements
being collectively referred to as the “Statements”). The Statements were
compiled from the books and records maintained by the Borrower’s management, are
correct and complete in all material respects and fairly represent the
consolidated financial condition of the Borrower and its Subsidiaries as of the
respective dates thereof and the results of operations for the fiscal periods
then ended and have been prepared in accordance with GAAP consistently applied,
except to the extent provided in the notes to said financial statements and
subject (in the case of the interim statements) to normal year-end audit
adjustments.

(ii)

Accuracy of Financial Statements. Except as disclosed in such financial
statements, there are no unrealized or anticipated losses from any commitments
of the Borrower or any Subsidiary of the Borrower which may cause a Material
Adverse Change. Since December 28, 2019, no Material Adverse Change has
occurred.

6.1.7Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock in violation of the provisions of the regulations of the Board
of Governors of the Federal Reserve System. None of the Loan Parties or any
Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

82

--------------------------------------------------------------------------------

 

6.1.8Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. There are no
facts known to the Loan Parties (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to the Lenders.

6.1.9Taxes. All federal, state and material other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

6.1.10Patents, Trademarks, Copyrights, Licenses, Etc. Except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, each Loan Party and each Subsidiary of each Loan Party owns or
possesses all the patents, trademarks, service marks, trade names, copyrights,
licenses, registrations, franchises, permits and rights necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others.

6.1.11Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents constitute and will continue to constitute legal, valid and
enforceable first priority security interests, subject to no other Liens other
than Permitted Liens. All filing fees and other expenses in connection with the
perfection of such Liens have been or will be paid by the Borrower.

6.1.12Insurance. The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

6.1.13ERISA Compliance.

(i)

Each Pension Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Pension Plan
that is intended to qualify under Section 401(a) of the Code has received from
the IRS a favorable determination or opinion letter, which has not by its terms
expired, that such Pension Plan is so qualified, or such Pension Plan is
entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination

83

--------------------------------------------------------------------------------

 

or opinion letter is currently being processed by the IRS with respect thereto;
and, to the best knowledge of Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. Borrower and each member of
the ERISA Group have made all required contributions to each Pension Plan
subject to Sections 412 or 430 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Sections 412 or
430 of the Code has been made with respect to any Pension Plan.

(ii)

There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Official Body, with respect to any
Plan that could reasonably be expected to have a Material Adverse Change.  There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Change.

(iii)

No ERISA Event has occurred or is reasonably expected to occur; (a) no Pension
Plan has any unfunded pension liability (i.e., excess of benefit liabilities
over the current value of that Pension Plan’s assets, determined pursuant to the
assumptions used for funding the Pension Plan for the applicable plan year in
accordance with Section 430 of the Code); (b) neither Borrower nor any member of
the ERISA Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (c) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) neither Borrower nor any member
of the ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of
ERISA that a Multiemployer Plan is in reorganization and that additional
contributions are due to the Multiemployer Plan pursuant to Section 4243 of
ERISA; (e) neither Borrower nor any member of the ERISA Group has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; and (f)
no Pension Plan or Multiemployer Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan or
Multiemployer Plan

6.1.14Environmental Matters. Each Loan Party is and, to the knowledge of each
respective Loan Party and each of its Subsidiaries is and has been in compliance
with applicable Environmental Laws except to the extent such matters would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

6.1.15Solvency. On the Closing Date and after giving effect to the initial Loans
hereunder, (i) the Borrower is Solvent and (ii) the Loan Parties and their
Subsidiaries, taken as a whole, are Solvent.

6.1.16Sanctions and other Anti-Terrorism Laws. (a) No Covered Entity, nor any
director, officer, employee, agent and affiliate of any Covered Entity is a
Sanctioned Person, and (b) no Covered Entity, either in its own right or through
any third party, either (i) does business with, or derives any of its income
from investments in or transactions with, any Sanctioned Person, or (ii) engages
in any dealings or transactions prohibited by any Anti-Terrorism Laws.

84

--------------------------------------------------------------------------------

 

6.1.17Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their business in compliance with all Anti-Corruption Laws and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

6.1.18EEA Financial Institution. No Loan Party is an Affected Financial
Institution.

6.1.19Material Contracts; Burdensome Restrictions. The material contracts
relating to the business operations of each Loan Party and, to the Loan Parties’
knowledge, each Subsidiary of any Loan Party which is not itself a Loan Party,
including all employee benefit plans and Multiemployer Plans are valid, binding
and enforceable upon such Loan Party or Subsidiary and each of the other parties
thereto in accordance with their respective terms, and there is no default by
such Loan Party or such Subsidiary thereunder, or, to the Loan Parties’
knowledge, parties other than such Loan Party or such Subsidiary, as applicable,
except in each case, as would not reasonably be expected to result in a Material
Adverse Change. None of the Loan Parties or their respective Subsidiaries is
bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.

6.1.20Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary of any Loan Party
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters. All payments due
from any Loan Party or any Subsidiary of any Loan Party, or for which any claim
may be made against any Loan Party or any such Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary.

6.1.21Beneficial Ownership.  The Beneficial Ownership Certification executed and
delivered to the Administrative Agent and Lenders for each Borrower on or prior
to the date of this Agreement, as updated from time to time in accordance with
this Agreement, is accurate, complete and correct as of the date hereof and as
of the date any such update is delivered. The Borrower acknowledges and agrees
that the Beneficial Ownership Certification is one of the Loan Documents.

7.CONDITIONS TO EffectIVENESS and LENDING AND ISSUANCE OF LETTERS OF CREDIT

The effectiveness of this Agreement and the obligation of each Lender to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder is subject
to the performance by each of the Loan Parties of its Obligations to be
performed hereunder at or prior to the making of any such Loans or issuance of
such Letters of Credit and to the satisfaction of the following further
conditions:

7.1Conditions to Effectiveness.  The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent.

85

--------------------------------------------------------------------------------

 

7.1.1Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i)A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (v) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, except for representations and warranties which (A)
specifically refer to an earlier date which shall have been true and correct in
all material respects as of such earlier date referred to therein, and (B) are
qualified by materiality which will be true and correct in all respects, (w) the
Loan Parties are in compliance with each of the covenants and conditions
hereunder, (x) no Event of Default or Potential Default exists, (y) the Loan
Parties are in compliance with ERISA and applicable labor laws, and (z) no
Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent;

(ii)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party to validly authorize, duly execute
and deliver this Agreement and the other Loan Documents and attaching copies of
such resolution or other corporate or organizational action; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office together with certificates from the appropriate
state officials as to the continued existence and good standing of each Loan
Party in each state where organized or qualified to do business;

(iii)This Agreement and each of the other Loan Documents duly executed by the
parties thereto and all appropriate financing statements and appropriate stock
powers and certificates evidencing the pledged Collateral;

(iv)A written opinion of counsel for the Loan Parties, dated the Closing Date in
form and substance acceptable to the Administrative Agent and its counsel;

(v)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;

(vi)A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date for which
financial statements have been delivered under the Existing Credit Agreement,
signed by an Authorized Officer of Borrower, evidencing pro forma compliance
with the financial covenants as of the Closing Date (after giving effect to the
transactions occurring on the Closing Date and the consummation of the Project
Vitality Acquisition);

86

--------------------------------------------------------------------------------

 

(vii)All material consents, regulatory approvals and licenses required to
effectuate the transactions contemplated hereby;

(viii)Absence of any legal or regulatory prohibitions or restrictions in
connection with the transactions contemplated hereby;

(ix)Absence of any Material Adverse Change from the information previously
delivered to the Administrative Agent in connection with the transactions
contemplated hereby;

(x)A Lien search in acceptable scope and with acceptable results;

(xi)An executed landlord’s waiver or other lien waiver agreement from the
lessor, warehouse operator or other applicable Person for each leased Collateral
location requested by the Administrative Agent;

(xii)Receipt of the Loan Parties’ most recent audited financial statements,
prepared in accordance with GAAP;

(xiii)Evidence that any existing credit agreements, and the obligations
thereunder have been paid in full and, if applicable, all liens and security
interests related thereto shall have been released;

(xiv)Receipt of documentation and other information as requested by the
Administrative Agent or any Lender in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act;

(xv)Within three (3) Business Days prior to the Closing Date, the Administrative
Agent and each Lender shall have received, in form and substance acceptable to
the Administrative Agent and each Lender an executed Beneficial Ownership
Certification and such other documentation and other information requested in
connection with applicable "know your customer" and anti-money laundering rules
and regulations, including the USA PATRIOT Act;

(xvi)Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

7.1.2Payment of Fees. The Borrower shall have paid all fees and expenses payable
on or before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

Without limiting the generality of the provisions of the last paragraph of
Section 10.3 [Exculpatory Provisions], for purposes of determining compliance
with the conditions specified in this Section 7.1 [Conditions to Effectiveness],
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender

87

--------------------------------------------------------------------------------

 

unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

 

7.2Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit (including any such extension of credit on the
Closing Date): (i) the representations and warranties of the Loan Parties shall
then be true and correct in all material respects, except for representations
and warranties which (A) specifically refer to an earlier date which shall have
been true and correct in all material respects as of such earlier date referred
to therein, and (B) are qualified by materiality which will be true and correct
in all respects, (ii) no Event of Default or Potential Default shall have
occurred and be continuing, (iii) the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be, and
(iv) in the case of any Loan or Letter of Credit to be denominated in an
Optional Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Optional Currency) or the Issuing Lender (in the case of any Letter of Credit to
be denominated in an Optional Currency) would make it impracticable for such
Loan or Letter of Credit to be denominated in the relevant Optional Currency.

8.COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1Affirmative Covenants.

8.1.1Preservation of Existence, Etc. Each Loan Party shall, and shall cause each
of its Subsidiaries to, maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its ownership or lease of property
or the nature of its business makes such license or qualification necessary,
except as otherwise expressly permitted in Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions].

8.1.2Payment of Taxes. Each Loan Party shall, and shall cause each of its
Subsidiaries to, duly pay and discharge all federal, state and other material
taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable, except to the extent that such taxes are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

8.1.3Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured and
against other risks in such amounts as similar properties and assets are insured
by prudent companies in similar circumstances carrying on similar businesses,
and with reputable and financially sound insurers, including self-insurance

88

--------------------------------------------------------------------------------

 

to the extent customary. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral.

8.1.4Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties material to its business.

8.1.5Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of (x) the Administrative Agent and (y) after the occurrence and
during the continuance of an Event of Default, any of the Lenders, at reasonable
times and upon reasonable notice to the Borrower, to visit and inspect any of
its properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that (i) the Administrative Agent shall conduct no more than
two (2) such visits during any fiscal year of the Borrower unless an Event of
Default shall have occurred and be continuing and (ii) so long as no Event of
Default shall have occurred and be continuing, the Borrower shall be required to
pay for no more than one such visit in any consecutive four fiscal quarter
period. Notwithstanding the foregoing, none of the Borrower or any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding confidentiality agreement not
entered into for purposes of qualifying for the exclusion in this clause (ii),
or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work product; provided that, (x) in the case of a binding agreements
with respect to clause (iii), the Borrower or the applicable Subsidiary shall
use commercially reasonable efforts to obtain waivers and to otherwise provide
such information that does not violate such obligations and (y) in the case of
clauses (ii) (to the extent permitted under applicable law or such binding
agreement) and (iii), shall notify the Administrative Agent as to the scope of
the information that is not being provided under the applicable exception.

8.1.6Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to enable the Borrower and its Subsidiaries to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws
of any Official Body having jurisdiction over the Borrower or any Subsidiary of
the Borrower.

8.1.7Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 [Compliance with Laws; Use of Proceeds] if
any failure to comply with any Law would not result in fines, penalties,
remediation costs, other similar liabilities or injunctive relief which in the
aggregate would constitute a Material Adverse Change. The Loan Parties will use
the Letters of

89

--------------------------------------------------------------------------------

 

Credit and the proceeds of the Loans only in accordance with Section 2.8 [Use of
Proceeds] and as permitted by applicable Law.

8.1.8Pledged Assets, Further Assurances.

(a) Equity Interests.  Except as otherwise provided below and solely with
respect to each Loan Party, each Loan Party shall cause 100% of the equity
interests in each direct or indirect Domestic Subsidiary of the Borrower owned
by such Loan Party and 65% of the equity interests in each Foreign Direct
Subsidiary of the Borrower owned by such Loan Party (in each case, other than
Excluded Property), to be subject at all times to first priority Liens in favor
of the Administrative Agent, for the benefit of the Secured Parties to secure
the Obligations pursuant to the terms and conditions of the Collateral
Documents, subject only to Permitted Liens.

 

(b)Personal Property.  Each Loan Party cause all of its tangible and intangible
personal property now owned or hereafter acquired by it (other than Excluded
Property) to be subject at all times to a first priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
Permitted Liens, to secure the Obligations pursuant to the terms and conditions
of the Collateral Documents and, in connection with the foregoing, deliver to
the Administrative Agent such other documentation as the Administrative Agent
may reasonably request including filings and deliveries necessary to perfect
such Liens, organizational documents, resolutions and favorable opinions of
counsel to such Person, all in form, content and scope reasonably satisfactory
to the Administrative Agent.

 

(c)Landlord Consents.  Each Loan Party shall use commercially reasonable efforts
to, within thirty (30) days of the request of the Administrative Agent (or such
later date as the Administrative Agent may agree in its sole discretion), to
deliver or cause to be delivered to the Administrative Agent a duly executed
landlord consent with respect to each such location where material corporate
books and records and/or other assets of any of the Loan Parties are maintained,
which consents shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

(d)Further Assurances. Each Loan Party shall, from time to time, at its expense,
faithfully preserve and protect the Administrative Agent’s Lien on the
Collateral whether now owned or hereafter acquired as a continuing first
priority perfected Lien, subject only to Permitted Liens, and shall do such
other acts and things as the Administrative Agent in its reasonable discretion
may deem necessary or advisable from time to time in order to preserve, perfect
and protect the Liens granted under the Loan Documents and to exercise and
enforce its rights and remedies thereunder with respect to the Collateral.

 

8.1.9Additional Guarantors. Each Loan Party shall give notice to the
Administrative Agent within ten (10) days after creating a Subsidiary, or
acquiring the equity

90

--------------------------------------------------------------------------------

 

interests of any other Person and cause each of their Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing, to promptly (and in
any event within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
sole discretion)) become a Guarantor hereunder by way of execution of a Joinder
Agreement and delivery to the Administrative Agent of documents in the forms
described in Section 7.1.1(ii) and (iv), such other documents necessary to grant
and perfect Liens to the Administrative Agent for the benefit of the Secured
Parties in the equity interests of, and Collateral held by, such Subsidiary and
such other documents or agreements as the Administrative Agent may reasonably
request. The Obligations shall be secured by, among other things, a first
priority Lien in favor of the Administrative Agent in the assets of such new
Guarantor of the type constituting Collateral granted by other Loan Parties at
such time, and a pledge of the equity interests in such new Guarantor to the
extent required to be pledged pursuant to Section 8.1.8 [Pledged Assets], in
each case, subject only to Permitted Liens.  Notwithstanding the foregoing, to
the extent any new Subsidiary is created solely for the purpose of consummating
a merger transaction pursuant to a Permitted Acquisition, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions specified in this Section 8.1.9 [Additional Guarantors], until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with Section
8.1.8 [Pledged Assets] and 8.1.9 [Additional Guarantors], in accordance with the
foregoing).

8.1.10Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws. (a)(i) No
Covered Entity will become a Sanctioned Person, (ii) the funds used to repay the
Obligations will not be derived from any violation of Anti-Terrorism Laws or
other unlawful activity, and (iii) the Borrower shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event.

(b)The Borrower and its Subsidiaries will conduct their business in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and all Anti-Corruption Laws, and maintain policies and procedures
designed to promote and achieve compliance with all Anti-Corruption Laws.

 

8.1.11Post-Closing Obligations.  Each Loan Party shall, and shall cause each of
its Subsidiaries to, comply with the obligations set forth on Schedule 8.1.11.

8.2Negative Covenants.

8.2.1Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i)Indebtedness under the Loan Documents;

(ii)[reserved]

91

--------------------------------------------------------------------------------

 

(iii)Indebtedness of (A) a Loan Party to another Loan Party, and (B) of any Loan
Party to a Subsidiary that is not a Loan Party so long as such Indebtedness
under this clause (B) is subordinated to the Obligations in a manner
satisfactory to the Administrative Agent;

(iv)Indebtedness incurred with respect to (A) Purchase Money Security Interests
and (B) capitalized leases: provided that in the case of clause (A), any such
Indebtedness shall be secured only by the tangible personal property acquired in
connection with the incurrence of such Indebtedness and in the case of clause
(B), any such Indebtedness shall be secured only by the asset subject to such
capitalized lease; provided further that the sum of the aggregate principal
amount of any Indebtedness incurred and outstanding under this clause (iv) shall
not exceed $20,000,000;

(v)Existing Indebtedness as set forth on Schedule 8.2.1, including, with respect
to any revolving facility Indebtedness set forth thereon, the incurrence of
Indebtedness up to the aggregate applicable revolving facility size in effect on
the Closing Date as set forth on Schedule 8.2.1 (in each case, including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1);

(vi)Indebtedness of any Subsidiary acquired pursuant to a Permitted Acquisition
in compliance with Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], which Indebtedness is included in the purchase price of such
Permitted Acquisition, has a maturity date of not earlier than the later of the
Expiration Date and the latest Term Loan Maturity Date, and is subordinated to
the Indebtedness under the Loan Documents on terms and conditions and pursuant
to a subordination agreement acceptable to Administrative Agent (but extensions
and renewals thereof shall not be permitted); provided, however, Borrower shall
have ninety (90) days to provide the subordination of such Indebtedness if such
Indebtedness is otherwise not refinanced in a manner permitted by this Agreement
or as otherwise approved by Administrative Agent within such ninety (90) day
period;

(vii)Other Indebtedness entered into by any Loan Party or any Subsidiary of any
Loan Party in an amount not to exceed $50,000,000 at any one time outstanding;

(viii)Any (i) Lender Provided Interest Rate Hedge or Lender Provided Foreign
Currency Hedge, (ii) other Interest Rate Hedge or Foreign Currency Hedge
approved by the Administrative Agent that is entered into for hedging (rather
than speculative) purposes, or (iii) Indebtedness under any Other Lender
Provided Financial Service Product;

(ix)Guaranties permitted under Section 8.2.3 [Guaranties]; and

(x)(A) Indebtedness of a Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party and (B) Indebtedness of a Subsidiary that is
not a Loan

92

--------------------------------------------------------------------------------

 

Party to a Loan Party provided that such intercompany Indebtedness is permitted
under Section 8.2.4 [Investments].

8.2.2Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

8.2.3Guaranties. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guaranty of any obligation or liability of any other Person,
except for (a) Guaranties of obligations (including Indebtedness) of the Loan
Parties and their Subsidiaries permitted hereunder; provided, that (i) if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations to at least the same degree that the guarantied Indebtedness is
subordinated to the Obligations, and (ii) any Guaranty by any Loan Party of any
obligations of a Subsidiary that is not a Loan Party shall only be permitted to
the extent permitted under Section 8.2.4 [Investments], and (b) Guaranties of
the obligations of any other Person (other than the Loan Parties and their
Subsidiaries) to the extent such Guaranty is permitted as an Investment in such
other Person under Section 8.2.4 [Investments].

8.2.4Investments. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time make or suffer to remain outstanding any
Investment, or agree, become or remain liable to do any of the foregoing,
except:

(i)trade credit extended on usual and customary terms in the ordinary course of
business;

(ii)Investments of the Loan Parties and their Subsidiaries existing on the
Closing Date in their Subsidiaries;

(iii)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iv)to the extent constituting an Investment, the forgiveness or cancellation of
intercompany indebtedness;

(v)Permitted Investments;

(vi)Permitted Acquisitions in compliance with Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions] and Investments permitted pursuant to
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures]; and

(vii)Permitted Intercompany Investments; and

(viii)other Investments in an aggregate outstanding amount not to exceed
$20,000,000.00.

93

--------------------------------------------------------------------------------

 

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount of cash or non-cash assets actually invested less (y) any
repayments, interest, returns, profits, dividends, distributions, income and
similar amounts actually received in cash from such Investment (from
dispositions or otherwise) (which amount referred to in this clause (y) shall
not exceed the amount of such Investment at the time such Investment was made).
The amount of any Investment consisting of the provision of services or the
transfer of non-cash assets shall be equal to the fair market value of such
services or non-cash assets, as the case may be, as reasonably determined by the
Borrower in good faith.

 

8.2.5Dividends and Related Distributions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, make or pay, or agree to become
or remain liable to make or pay, any dividend or other distribution of any
nature (whether in cash, property, securities or otherwise) on account of or in
respect of its shares of Capital Stock, on account of the purchase, redemption,
retirement or acquisition of its shares of Capital Stock (or warrants, options
or rights therefor) (collectively, “Restricted Payments”), except (i) each
Subsidiary may make Restricted Payments to other Loan Parties, (ii) the Borrower
and its Subsidiaries may declare and make Restricted Payments payable solely in
the Capital Stock of such Person, (iii) the Borrower may make other Restricted
Payments payable to holders of its Capital Stock so long as, in the case of this
clause (iii), (A) no Potential Default or Event of Default has occurred and is
continuing or exists after giving effect thereto, (B) the Loan Parties shall be
in pro forma compliance with the covenants contained in Section 8.2.14 [Maximum
Leverage Ratio] and Section 8.2.15 [Minimum Interest Coverage Ratio] after
giving pro forma effect to such Restricted Payments (including any Indebtedness
incurred in connection therewith), in each case, calculated as of the last day
of the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered hereunder pursuant to Section 8.3.1 [Quarterly
Financial Statements] or 8.3.2 [Annual Financial Statements], and (C) in the
event such Restricted Payments are (I) more than five percent (5%) greater than
the amount of the dividends or distributions made in the prior fiscal year or,
(II) in any fiscal year more than $30,000,000, the Borrower shall demonstrate to
the Administrative Agent’s satisfaction of the condition set forth in clause (B)
above by completing and delivering at least five (5) Business Days prior to such
Restricted Payments, a certificate in form and substance satisfactory to the
Administrative Agent, such compliance) and (iv) the Borrower and its
Subsidiaries may pay dividends and distributions within sixty (60) days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have complied with the other provisions of this Section.

8.2.6Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, (a)
dissolve, liquidate or windup its affairs, (b) become a party to any merger or
consolidation, (c) acquire (i) a majority of the voting equity interests or
economic interests of another Person, or (ii) all or substantially all of the
assets of another Person or of a division, line of business or other business
unit of another Person or (d) consummate an LLC Division; provided that:

(i)(A) any Loan Party other than the Borrower may consolidate or merge into, or
liquidate into, the Borrower or another Loan Party which is wholly-owned by one
or more of the other Loan Parties, (B) any Subsidiary of the Borrower that is
not a Loan Party may consolidate or merge into, or liquidate into, the Borrower
or any other Subsidiary and (C) any Subsidiary of the Borrower may dissolve or
liquidate so long as

94

--------------------------------------------------------------------------------

 

either (1) such Subsidiary owns no assets at the time of such liquidation or
dissolution or (2) any assets owned by such Subsidiary are transferred to the
Borrower or another Subsidiary prior to such liquidation or dissolution (or if
such Subsidiary is a Loan Party, to the Borrower or another Loan Party);

(ii)the Borrower and its Subsidiaries may (each of the following, a “Permitted
Acquisition”) (A) consummate the Project Vitality Acquisition on or before
December 31, 2020 in compliance with applicable Law and regulatory approvals and
in accordance with the terms of the Project Vitality Acquisition Agreement,
without giving effect to any modifications, amendments, consents or waivers by
the Borrower or its Subsidiaries thereto that are materially adverse to the
interests of the Lenders, unless consented to in writing by the Administrative
Agent; provided that, concurrently with the closing of the Project Vitality
Acquisition, the Loan Parties shall have taken all actions required by Sections
8.1.8 [Pledged Assets] and 8.1.9 [Additional Guarantors] (without giving effect
to any permitted post-acquisition time period set forth therein), and (B)
acquire, whether by purchase or by merger, (1) all or a majority of the
ownership interests of another Person, or (2) all or substantially all of the
assets of another Person or of a business or division of another Person,
provided that, in the case of this clause (B), each of the following
requirements are met:

(a)the Loan Parties shall have taken all actions required by Sections 8.1.8
[Pledged Assets] and 8.1.9 [Additional Guarantors] within the time frames set
forth in Sections 8.1.8 [Pledged Assets] and 8.1.9 [Additional Guarantors];

(b)the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall comply with Section
8.2.10 [Continuation of or Change in Business];

(c)no Potential Default or Event of Default shall exist immediately prior to or
after giving effect to such Permitted Acquisition;

(d)the Borrower shall be in pro forma compliance with the covenants contained in
Section 8.2.14 [Maximum Leverage Ratio] and Section 8.2.15 [Minimum Interest
Coverage Ratio] after giving pro forma effect to such Permitted Acquisition
(including in such computation Indebtedness assumed or incurred in connection
with such Permitted Acquisition and income earned or expenses incurred by the
Person, business or assets to be acquired prior to the date of such Permitted
Acquisition as more fully set forth in the definition of Consolidated EBITDA),
in each case, calculated as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
hereunder pursuant to Section 8.3.1 [Quarterly Financial Statements] or 8.3.2
[Annual Financial Statements];

(e)such Permitted Acquisition is not a Hostile Acquisition;

95

--------------------------------------------------------------------------------

 

(f)if the aggregate Consideration paid for any such Permitted Acquisitions
exceeds $50,000,000 (each, a “Material Permitted Acquisition”), the Borrower
shall demonstrate to the Administrative Agent’s satisfaction of the condition
set forth in clause (e) above by completing and delivering at least five (5)
Business Days prior to such Permitted Acquisition, a certificate in the form of
Exhibit 8.2.6 evidencing such compliance); and

(g)in the case of a Material Permitted Acquisition, the Borrower shall deliver
to the Administrative Agent (1) at least twenty (20) days before such Permitted
Acquisition (or such later date approved by the Administrative Agent), all
financial statements received with respect to the Persons or assets proposed to
be acquired, (2) at least ten (10) days before such Permitted Acquisition (or
such later date approved by the Administrative Agent), drafts of any agreements
proposed to be entered into by such Borrower in connection with such Permitted
Acquisition, and (3) prior to the time of such Permitted Acquisition (or such
later date approved by the Administrative Agent), executed copies of such
agreements entered into by Borrower in connection with such Permitted
Acquisition, and shall deliver to the Administrative Agent such other
information about such Person or its assets as any Lender may reasonably
require; and

(iii)the Borrower and its Subsidiaries may consummate other Investments
permitted under Section 8.2.4 [Investments].

8.2.7Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, sell, convey, assign, lease,
abandon or otherwise transfer or dispose of, voluntarily or involuntarily, any
of its properties or assets (including, in each case, by way of an LLC
Division), tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of Capital Stock of a Subsidiary of such
Loan Party), except:

(i)transactions involving the sale of inventory in the ordinary course of
business;

(ii)any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business; or

(iii)any sale, transfer or lease of assets by any Subsidiary that is not a Loan
Party to another Subsidiary that is not a Loan Party;

(iv)any sale, transfer or lease of assets constituting an Investment permitted
by Section 8.2.4 [Investments];

(v)any sale, transfer or lease of assets by any Loan Party (other than the
Borrower), or any Subsidiary of such Loan Party, to another Loan Party, and in
the event that any Subsidiary that is a Foreign Direct Subsidiary is transferred
by any Loan Party pursuant to a corporate restructuring and as a result of
restructuring such transferred Subsidiary ceases to be a Foreign Direct
Subsidiary, Administrative Agent shall release the

96

--------------------------------------------------------------------------------

 

pledge by the transferring Loan Party of 65% of its equity in such Subsidiary
provided that the Borrower causes the direct parent company of the transferee
Subsidiary, if such transferee Subsidiary is a Foreign Direct Subsidiary, to
pledge 65% of its equity interest in such transferee Foreign Direct Subsidiary
as required by this Agreement; and

(vi)the sale, lease or transfer of other property or assets not to exceed (A)
$7,000,000 in any fiscal year and (B) $35,000,000 in the aggregate over the term
of this Agreement; provided that (1) at least 75% of the consideration received
therefor by the Loan Parties or any such Subsidiary shall be in the form of cash
or Permitted Investments, (2) no Event of Default or Potential Default shall
exist or shall result therefrom and (3) any such disposition shall be for fair
market value;

provided that, notwithstanding the foregoing, any Subsidiary that is a dormant
entity with no material assets or commercial or business operations, may be
dissolved or liquidated or may wind up its affairs without restriction.

 

8.2.8Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate of any Loan Party (including purchasing property or services from
or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction (i) is in accordance with Section 8.2.7(iii), or
(ii) is not otherwise prohibited by this Agreement, is entered into upon fair
and reasonable arm’s-length terms and conditions and is in accordance with all
applicable Law.

8.2.9Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries, except to the extent the Loan Parties
have complied with Section 8.1.9 [Additional Guarantors] with respect to such
Subsidiary. Each of the Loan Parties shall not become or agree to become a party
to a Joint Venture other than a Permitted Joint Venture.  

8.2.10Continuation of or Change in Business. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, engage in any business other
than the business as conducted and operated by such Loan Party or Subsidiary
during the present fiscal year and other related businesses in the hydraulic and
electronic control systems industries, and adjacent, ancillary or reasonably
related industrial goods businesses, including, without limitation, businesses
that are related vertically in the same industry or channel to market.

8.2.11Fiscal Year. The Borrower shall not, and shall not permit any Subsidiary
of the Borrower to, change its fiscal year without the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.

8.2.12[Reserved].

8.2.13Changes in Organizational Documents. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, (i) without giving 10 calendar
days’ prior written notice (or such shorter time as agreed to by the
Administrative Agent) to the Administrative Agent, change its name, jurisdiction
of organization or form of organization, or (ii) amend in any other respect its
certificate of incorporation (including any provisions or resolutions relating
to Capital

97

--------------------------------------------------------------------------------

 

Stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents if such change would reasonably be expected to be
adverse in any material respect to the Lenders.

8.2.14Maximum Leverage Ratio. The Loan Parties shall not as of the last day of
any fiscal quarter permit the Leverage Ratio to exceed 3.75 to 1.00. This
covenant shall be calculated as of the end of each fiscal quarter for the four
(4) fiscal quarters then ended. As to any calculation in connection with a
Material Permitted Acquisition, the maximum permitted Leverage Ratio permitted
hereby shall be temporarily increased by 0.50 to 1.00 at the closing of such
Material Permitted Acquisition and for the twelve (12) months following the
closing of such Material Permitted Acquisition (such 12 month period, an
“Adjustment Period”).  Following the expiration of any Adjustment Period, the
maximum Leverage Ratio cannot be subsequently increased again as a result of a
subsequent Material Permitted Acquisition (and a subsequent Adjustment Period
cannot commence) until the Borrower has delivered a quarterly Compliance
Certificate evidencing that it was in compliance with the maximum Leverage Ratio
as set forth in this Section 8.2.14 [Maximum Leverage Ratio] (after the decrease
in such maximum Leverage Ratio following the expiration of such Adjustment
Period).

8.2.15Minimum Interest Coverage Ratio. The Loan Parties shall not as of the last
day of any fiscal quarter permit the Interest Coverage Ratio to be less than
3.00 to 1.00. This covenant shall be calculated as of the end of each fiscal
quarter for the four (4) fiscal quarters then ended.

8.2.16Sanctions and other Anti-Terrorism Laws.  No Covered Entity, either in its
own right or through any third party, will (a) do business in or with, or derive
any of its income from investments in or transactions with, any Sanctioned
Person; (b) engage in any dealings or transactions prohibited by any
Anti-Terrorism Law or (c) directly or indirectly use the Loans or any proceeds
thereof to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Person or otherwise in violation of any
Anti-Terrorism Law.

8.2.17Anti-Corruption Laws.  Neither the Borrower nor any Subsidiary, directly
or indirectly, shall use the Loans or any proceeds thereof for any purpose which
would breach any Anti-Corruption Laws in any jurisdiction in which the Borrower
or any of its Subsidiaries conduct business.

8.2.18Limitation on Negative Pledges. Each of the Loan Parties shall not, and
shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that (a) prohibits or limits the ability of such Loan
Party or any of its Subsidiaries to (i) other than with respect to any Foreign
Subsidiary, act as a Loan Party; (ii) make dividends or distribution to any Loan
Party, (iii) pay any Indebtedness or other obligation owed to any Loan Party,
(iv) make loans or advances to any Loan Party, or (v) create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure the Obligations, other than, in the case of
clauses (ii) through (v), (A) this Agreement and the other Loan Documents (B)
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a disposition of assets permitted under this
Agreement of all or substantially all of the equity interests or assets of such
Subsidiary, (C) any agreements governing any purchase money Liens or capital
lease obligations otherwise permitted hereby (in which case,

98

--------------------------------------------------------------------------------

 

any prohibition or limitation shall only be effective against the assets
financed thereby), (D) customary non-assignment provisions with respect to
contracts, leases or licensing agreements entered into by Borrower or any of its
Subsidiaries, in each case entered into in the ordinary course of business, (E)
applicable law, (F) provisions with respect to dividends and the disposition or
distribution of assets or property in joint venture agreements, license
agreements, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business, (G) any restrictions under any Indebtedness permitted by Section 8.2.1
[Indebtedness] if such restrictions are no more restrictive than those contained
under this Agreement and (H) customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries. In
addition to the foregoing, in no event shall any Loan Party enter into an
agreement with any other Person to restrict the ability of the Borrower or such
Loan Party, to encumber, pledge, mortgage, grant a security interest in, assign,
sell, lease, or otherwise dispose of or transfer, whether by sale, merger,
consolidation, liquidation, dissolution or otherwise, any of the Collateral; and
(b) requires the grant of any Lien on property for any obligation if a Lien on
such property is given as security for the Obligations.

8.2.19Use of Proceeds.  Use the proceeds of any Loans or Letters of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case in violation of
the provisions of the regulations of the Board of Governors of the Federal
Reserve System or (b) in contravention of any Law (including Anti-Terrorism
Laws) or of any Loan Document.

8.3Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
(3) fiscal quarters in each fiscal year, financial statements of the Borrower,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

8.3.2Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of the Borrower,
audited financial statements of the Borrower consisting of a consolidated
balance sheet as of the end of such fiscal year, and related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Administrative Agent. The certificate or
report of accountants shall be free of any “going concern” or similar
qualifications (other than any consistency qualification that may result from a
change in the

99

--------------------------------------------------------------------------------

 

method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.

8.3.3Certificate of the Borrower. Concurrently with the financial statements of
the Borrower furnished to the Administrative Agent and to the Lenders pursuant
to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Borrower
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Borrower, in the form of Exhibit 8.3.3.

8.3.4Notices.

8.3.4.1Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

8.3.4.2Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
involve a claim or series of related claims in excess of $2,500,000, or which
would reasonably be expected to constitute a Material Adverse Change.

8.3.4.3Organizational Documents. Within the time limits set forth in Section
8.2.13 [Changes in Organizational Documents] (to the extent applicable), any
amendment to the organizational documents of any Loan Party.

8.3.4.4Erroneous Financial Information. Promptly in the event that the Borrower
or its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance, notice in writing setting forth the details thereof and the action
which the Borrower proposes to take with respect thereto.

8.3.4.5ERISA Event. Immediately upon the occurrence of any ERISA Event, notice
in writing setting forth the details thereof and the action which the Borrower
proposes to take with respect thereto.

8.3.4.6Certain Mandatory Prepayment Events.  Within 30 days of the occurrence of
an Asset Sale or Recovery Event that would give rise to a mandatory prepayment
under Section 5.7.1 [Sale of Assets and Recovery Events] (without regard to the
proviso thereof), notice to the Administrative Agent of the occurrence of such
Asset Sale or Recovery Event and, if the Borrower intends to reinvest the Net
Cash Proceeds from such Asset Sale or Recovery Event in accordance with Section
5.7.1 [Sale of Assets and Recovery Events], a Reinvestment Notice with respect
thereto.

8.3.4.7Other Reports. Promptly upon their becoming available to the Borrower:

100

--------------------------------------------------------------------------------

 

(i)Annual Budget. The annual forecasts or projections of the Borrower, to be
supplied not later than sixty (60) days after the commencement of the fiscal
year to which any of the foregoing may be applicable,

(ii)Management Letters. Any reports including management letters submitted to
the Borrower by independent accountants in connection with any annual, interim
or special audit,

(iii)SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission.

(iv)USA Patriot Act; Beneficial Ownership.  Promptly following any request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the USA Patriot Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

(v)Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.

8.3.5Electronic Delivery. The financial statements required to be delivered
pursuant to Section 8.3.4.7(iii) [SEC Reports; Shareholder Communications],
Section 8.3.1 [Quarterly Financial Statements] and Section 8.3.2 [Annual
Financial Statements] may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents on the Borrower’s website on the Internet or (ii) on which such
documents are posted by the Borrower or on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the Platform (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that the Borrower’s
having filed with the Securities and Exchange Commission, and such documents
being publicly available as posted on the Electronic Data Gathering, Analysis
and Retrieval system (EDGAR) or otherwise, (a) an annual report on Form 10-K for
such year will satisfy the Borrower’s obligation under Section 8.3.2 [Annual
Financial Statements] with respect to such year and (b) a quarterly report on
Form 10-Q for such quarter will satisfy the Borrower’s obligation under Section
8.3.1 [Quarterly Financial Statements] with respect to such quarter.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents requesting delivery of copies to it or
maintaining its copies of such documents.

 

101

--------------------------------------------------------------------------------

 

9.DEFAULT

9.1Events of Default. An Event of Default shall mean the occurrence or existence
of any one or more of the following events or conditions (whatever the reason
therefor and whether voluntary, involuntary or effected by operation of Law):

9.1.1Payments Under Loan Documents. The Borrower shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation on the date on which such principal or other amount becomes due in
accordance with the terms hereof or thereof or (ii) any interest on any Loan,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
owing hereunder or under the other Loan Documents on the date on which such
interest or other amount becomes due in accordance with the terms hereof or
thereof and such failure to pay described in this clause (ii) continues for
three (3) or more Business Days;

9.1.2Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or written statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been untrue in
any material respect as of the time it was made or furnished (or shall prove to
have been untrue in any respect as of the time it was made or furnished if such
representation or warranty was already qualified by materiality);

9.1.3[Reserved].

9.1.4Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws. Any
of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.1 [Preservation of Existence, Etc.] (with
respect to the Borrower), Section 8.1.5 [Visitation Rights], Section 8.1.9
[Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws] or Section 8.2
[Negative Covenants];

9.1.5Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) Business Days;

9.1.6Defaults in Other Agreements or Indebtedness. A default or event of default
shall occur at any time under the terms of any other agreement involving the
extension of Indebtedness under which any Loan Party or Subsidiary of any Loan
Party may be obligated as a borrower or guarantor in excess of $7,500,000 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness;

9.1.7Final Judgments or Orders. Any final judgments or orders for the payment of
money in excess of $7,500,000 in the aggregate shall be entered against any Loan
Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;

102

--------------------------------------------------------------------------------

 

9.1.8Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by any
Loan Party or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to file financing
continuation statements or to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents;

9.1.9Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $7,500,000 (unless covered by self-insurance approved by
the Administrative Agent), or the Collateral or any other of the Loan Parties’
or any of their Subsidiaries’ assets are attached, seized, levied upon or
subjected to a writ or distress warrant; or such come within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;

9.1.10Events Relating to Pension Plans and Multiemployer Plans. An ERISA Event
occurs with respect to a Pension Plan which has resulted or could reasonably be
expected to result in liability of Borrower or any member of the ERISA Group
under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount
in excess of $7,500,000, or Borrower or any member of the ERISA Group fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, where the aggregate amount of unamortized
withdrawal liability is in excess of $7,500,000;

9.1.11Change of Control. A Change of Control shall occur; or

9.1.12Relief Proceedings. A Relief Proceeding shall have been instituted against
any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding shall
remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature.

9.2Consequences of Event of Default.

9.2.1Generally. If any Event of Default specified under Section 10.1 [Events of
Default] shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders shall, take any or all of the
following actions:

103

--------------------------------------------------------------------------------

 

(a)declare the commitment of each Lender to make Loans and any obligation of the
Issuing Lender to issue, amend or extend Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as Cash Collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

(d)exercise on behalf of itself, the Lenders and the Issuing Lender all rights
and remedies available to it, the Lenders and the Issuing Lender under the Loan
Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
Issuing Lender to issue, amend or extend any Letter of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to provide cash collateral as
specified in clause (c) above shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

9.2.2Set-off. If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants

104

--------------------------------------------------------------------------------

 

may have. Each Lender and the Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and

9.2.3Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with this
Section 9.2 [Consequences of Event of Default] for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swing Loan Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swing Loan Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 9.2.2 [Set-off]
(subject to the terms of Section 5.3 [Sharing of Payments by Lenders]), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party under
any Insolvency Proceeding; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 9.2.3 [Enforcement
of Rights and Remedies], and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.3
[Sharing of Payments by Lenders]), any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders; and

9.2.4Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2
[Consequences of Event of Default] and until Payment in Full, any and all
proceeds received by the Administrative Agent from any sale or other disposition
of the Collateral, or any part thereof, or the exercise of any other remedy by
the Administrative Agent, shall be applied as follows:

(i)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

(ii)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii)Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among

105

--------------------------------------------------------------------------------

 

the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, the applicable Hedge Banks and the
applicable Cash Management Banks, in proportion to the respective amounts
described in this clause Fourth held by them;

(v)Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi)Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4 [Application of
Proceeds], no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty Agreement
(including sums received as a result of the exercise of remedies with respect to
such Guaranty Agreement) or from the proceeds of such Non-Qualifying Party’s
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities;
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other Loan
Parties that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 9.2.4 [Application of Proceeds].

In addition, notwithstanding the foregoing, Obligations arising under Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges and Other
Lender Provided Financial Service Products shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation, as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.  Each Person not a party to the
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 10
hereof for itself and its Affiliates as if a “Lender” party hereto.

10.THE ADMINISTRATIVE AGENT

10.1Appointment and Authority. Each of the Lenders and the Issuing Lender hereby
irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 [The Administrative Agent] are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed

106

--------------------------------------------------------------------------------

 

that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.2Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

10.3Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default

107

--------------------------------------------------------------------------------

 

or Event of Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.6Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor,

108

--------------------------------------------------------------------------------

 

such approval not to be unreasonably withheld or delayed. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6 [Resignation of
Administrative Agent]. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 [The Administrative Agent] and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6 [Resignation of
Administrative Agent], PNC shall also resign as an Issuing Lender. Upon the
appointment of a successor Administrative Agent hereunder, such successor shall
(i) succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

10.7Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based

109

--------------------------------------------------------------------------------

 

upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

10.8No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the bookrunners, arrangers or agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

10.9Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
that certain letter dated November 2, 2016 (the “Administrative Agent’s Letter”)
between the Borrower and Administrative Agent and PNC Capital Markets LLC, as
amended from time to time.

10.10Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 2.9.2 [Letter of Credit Fees] and 11.3
[Expenses; Indemnity; Damage Waiver]) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
11.3 [Expenses; Indemnity; Damage Waiver].

 

110

--------------------------------------------------------------------------------

 

10.11Authorization to Release Collateral and Guarantors. (a) Each of the Secured
Parties irrevocably authorizes the Administrative Agent, at its option and in
its discretion,

(i)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon the Payment in Full of the Obligations,
(y) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Loan Documents, or (z) subject to Section 11.1 [Modifications; Amendment or
Waivers],  if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (viii) of the definition of “Permitted
Liens; and

 

(iii)to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.11 [Authorization to Release Collateral and Guarantors].

 

10.12No Reliance on Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.13Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency
Hedges and Other Lender Provided Financial Service Products No Reliance on
Administrative Agent’s Customer Identification Program. Except as otherwise
expressly specified herein, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 9.2.4 [Application of Proceeds], the Guaranty Agreement
or any Collateral by virtue of the provisions hereof or of the Guaranty
Agreement or any Loan Document shall have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan

111

--------------------------------------------------------------------------------

 

Documents.  Notwithstanding any other provision of this Article 10 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges and/or Other Lender Provided Financial Service Products
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank or Cash Management Bank, as the case may
be.

11.MISCELLANEOUS

11.1Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

11.1.1Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Term Loan Commitment of any Lender hereunder without the consent
of such Lender;

11.1.2Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date, Term Loan Maturity Date or the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan), the Commitment Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan (other than as a result of waiving the applicability of any post-default
increase in interest rates) or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby;

11.1.3Release of Collateral or Guarantor. Except for sales of assets permitted
by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all or
substantially all of the Collateral or release all or substantially all of the
value of the Guarantors from their Obligations under the Guaranty Agreement, in
each case without the consent of all Lenders (other than Defaulting Lenders); or

11.1.4Miscellaneous. Amend the definition of “Optional Currency” or Section
2.13(iii) [Requests for Additional Optional Currencies], Section 5.2 [Pro Rata
Treatment of Lenders], Section 10.3 [Exculpatory Provisions], Section 5.3
[Sharing of Payments by Lenders] or Section 9.2.4 [Application of Proceeds] or
this Section 11.1 [Modifications, Amendments or Waivers], alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders; provided that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Administrative Agent, the Issuing
Lender, or the Swing Loan Lender may be made without the

112

--------------------------------------------------------------------------------

 

written consent of the Administrative Agent, the Issuing Lender or the Swing
Loan Lender, as applicable, and provided, further that, if in connection with
any proposed waiver, amendment or modification referred to in Sections 11.1.1
through 11.1.4 above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

In addition, notwithstanding the foregoing, with the consent of the Borrower,
the Administrative Agent may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to (i)
correct or cure any ambiguity, inconsistency or defect or correct any
typographical or ministerial error in any Loan Document (provided that any such
amendment, modification or supplement shall not be materially adverse to the
interests of the Lenders taken as a whole) or (ii) to effectuate any increase in
the Revolving Commitments and/or the incurrence of any Incremental Term Loans in
accordance with Section 2.11 [Increase in Revolving Credit Commitments;
Incremental Term Loans] (subject to the consent of the Lenders providing such
increase or Incremental Term Loans).

 

11.2No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No reasonable delay or failure to take action on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default.

11.3Expenses; Indemnity; Damage Waiver.

11.3.1Costs and Expenses. The Borrower shall pay (i) all out-of-pocket expenses
incurred by PNC Capital Markets, LLC, the Administrative Agent and its
Affiliates (including the reasonable out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent)

113

--------------------------------------------------------------------------------

 

in connection with the syndication of the credit facilities provided for herein,
the due diligence, preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the
out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

11.3.2Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers, the
Co-Syndication Agents, each Lender and the Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one counsel for such Indemnitees, taken as a whole
and, if reasonably necessary, one local counsel in any relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions) and,
solely in the event of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to each group of affected
Persons similarly situated taken as a whole) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) breach of representations, warranties or covenants of the
Borrower under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding or preparation of a defense relating to
any of the foregoing, including any such items or losses relating to or arising
under Environmental Laws or pertaining to environmental matters, whether based
on contract, tort or any other theory, whether brought by a third party or by
the Borrower or any other Loan Party, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This

114

--------------------------------------------------------------------------------

 

Section 11.3.2 [Indemnification by the Borrower] shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

11.3.3Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
subagent) or Issuing Lender in connection with such capacity.

11.3.4Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by the Borrower] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

11.3.5Payments. All amounts due under this Section shall be payable not later
than ten (10) days after written demand therefor (together with reasonable
back-up documentation supporting such request).

11.3.6Survival. Each party’s obligations under this Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall survive the termination of the Loan Documents
and payment of the obligations hereunder.

11.4Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date or
applicable Term Loan Maturity Date, as applicable, if the Expiration Date or
applicable Term Loan Maturity Date, as applicable, is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.

115

--------------------------------------------------------------------------------

 

11.5Notices; Effectiveness; Electronic Communication.

11.5.1Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.5.2 [Electronic Communications]), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(A).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender if such Lender or
the Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.5.4Platform.

(a)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

116

--------------------------------------------------------------------------------

 

(b)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower or any Loan Party
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to this Section, including through
the Platform.

11.6Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Loan Parties shall continue
in full force and effect from and after the date hereof and until Payment In
Full, other than Section 11.3 [Expenses; Indemnity; Damage Waiver], and any
other covenant or agreement herein that relates to indemnification and expense
reimbursement or that expressly survives the termination of this Agreement or
Payment in Full.

11.8Successors and Assigns.

11.8.1Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder (including, in each case, by
way of an LLC Division) except (i) to an assignee in accordance with the
provisions of Section 11.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective

117

--------------------------------------------------------------------------------

 

successors and assigns permitted hereby, Participants to the extent provided in
Section 11.8.4 [Participations] and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

11.8.2Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in clause (i)(A) of this Section 11.8.2 [Assignment
by Lenders], the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000.00, in the case of any assignment in respect of the Revolving Credit
Commitment of the assigning Lender, or $5,000,000 in the case of any assignment
in respect of the Term Loan Commitment or outstanding Term Loan of such
assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

118

--------------------------------------------------------------------------------

 

(B)the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500.00, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 [Assignments by Lenders] shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.8.4 [Participations].

11.8.3Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time. Such register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

11.8.4Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or

119

--------------------------------------------------------------------------------

 

Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Rate Unascertainable, Etc.], 5.8
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under Section
5.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the

120

--------------------------------------------------------------------------------

 

Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

11.8.5Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

11.8.6Arrangers/Bookrunners. Notwithstanding anything to the contrary contained
in this Agreement, the name of any arranger and/or bookrunner listed on the
cover page of this Agreement may be changed by the Administrative Agent to the
name of any Lender or Lender’s broker-dealer Affiliate, upon written request to
the Administrative Agent by any such arranger and/or bookrunner and the
applicable Lender or Lender’s broker-deal Affiliate.

11.8.7Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.9Confidentiality.

11.9.1General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

121

--------------------------------------------------------------------------------

 

11.9.2Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10Counterparts; Integration; Effectiveness; Electronic Execution; Electronic
Records.

11.10.1Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.10.2Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided, that notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement which has been converted into electronic form (such as scanned into
PDF format), or an electronically signed version of any of the foregoing
converted into another format, for transmission, delivery and/or retention.

122

--------------------------------------------------------------------------------

 

11.10.3Electronic Records. The Borrower hereby acknowledges the receipt of a
copy of this Agreement and all other Loan Documents. The Administrative Agent
and each Lender may, on behalf of the Borrower, create a microfilm or optical
disk or other electronic image of this Agreement and any or all of the other
Loan Documents. The Administrative Agent and each Lender may store the
electronic image of this Agreement and the other Loan Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals.

11.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of New York
without regard to its conflict of laws principles.

11.11.2SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

11.11.3WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR

123

--------------------------------------------------------------------------------

 

HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 11.11 [CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF
VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL]. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12USA Patriot Act Notice. Each Lender that is subject to the USA PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

11.13Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document, each party hereto
acknowledges that any liability of any Loan Party that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and

124

--------------------------------------------------------------------------------

 

acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by the applicable Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an
Affected Financial Institution; and (b) the effects of any Bail-In Action on any
such liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such Affected
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instrument of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

11.14Amended and Restated Credit Agreement. This Agreement amends, restates and
supersedes in its entirety the Original Credit Agreement.

11.15Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap or any
other agreement or instrument that is a QFC (such support, “QFC Credit Support”,
and each such QFC, a “Supported QFC”), the parties acknowledge and agree as
follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):   In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

11.16Amendment and Restatement.  The parties hereto agree that, on the Closing
Date, the following transactions shall be deemed to occur automatically, without
further action by any party hereto: (a) the Existing Credit Agreement shall be
deemed to be amended and restated in its entirety pursuant to this Agreement;
and (b) all references in the other Loan Documents to the

125

--------------------------------------------------------------------------------

 

Existing Credit Agreement shall be deemed to refer without further amendment to
this Agreement.  The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 11.1 [Modifications, Amendments or
Waivers] of the Existing Credit Agreement.  This Agreement is not a novation of
the Existing Credit Agreement or the credit facilities, indebtedness and other
obligations under the Existing Credit Agreement. It is the intent of the parties
to amend and restate the Existing Credit Agreement and the credit facilities
provided thereunder, without novation or interruption.

12.GUARANTY

12.1The Guaranty.  Each of the Guarantors hereby jointly and severally
guarantees to the Administrative Agent, the Lenders and the other Secured
Parties as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein, in any other of
the Loan Documents, Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges, Other Lender Provided Financial Service Products or
other documents relating to the Obligations, (a) the obligations of each
Guarantor under this Agreement and the other Loan Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Hedge Liabilities with respect to such
Guarantor.

12.2Obligations Unconditional.  The obligations of the Guarantors under Section
12.1 [The Guaranty] are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, Lender Provided Interest Rate Hedges, Lender
Provided Foreign Currency Hedges or Other Lender Provided Financial Service
Products, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 12.2
[Obligations Unconditional] that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances.  Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Section 12 [Guaranty] until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.  Without

126

--------------------------------------------------------------------------------

 

limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Lender Provided Interest Rate Hedge, any Lender Provided Foreign
Currency Hedge or any Other Lender Provided Financial Service Product, or any
other agreement or instrument referred to in the Loan Documents, such Lender
Provided Interest Rate Hedges, such Lender Provided Foreign Currency Hedges or
such Other Lender Provided Financial Service Products shall be done or omitted;

(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Lender Provided Interest Rate Hedge,
any Lender Provided Foreign Currency Hedge or any Other Lender Provided
Financial Service Product, or any other agreement or instrument referred to in
the Loan Documents, such Lender Provided Interest Rate Hedges, such Lender
Provided Foreign Currency Hedges or such Other Lender Provided Financial Service
Products shall be waived or any other guarantee of any of the Obligations or any
security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;

(d)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Lender Provided Interest Rate Hedge, any Lender Provided
Foreign Currency Hedge or any Other Lender Provided Financial Service Product,
or any other agreement or instrument referred to in the Loan Documents, such
Lender Provided Interest Rate Hedges, such Lender Provided Foreign Currency
Hedges or such Other Lender Provided Financial Service Products, or against any
other Person under any other guarantee of, or security for, any of the
Obligations.

12.3Reinstatement.  The obligations of the Guarantors under this Section 12
[Guaranty] shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without

127

--------------------------------------------------------------------------------

 

limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

12.4Certain Additional Waivers.  Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 12.2 [Obligations
Unconditional] and through the exercise of rights of contribution pursuant to
Section 12.6 [Rights of Contribution].

12.5Remedies.  The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.2 [Consequences of Event of
Default] (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Section 9.2 [Consequences of Event of
Default]) for purposes of Section 12.1 [The Guaranty] notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 12.1 [The Guaranty].  The
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the Lenders may
exercise their remedies thereunder in accordance with the terms thereof.

12.6Rights of Contribution.  The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been Paid in
Full.

12.7Guarantee of Payment; Continuing Guarantee.  The guarantee in this Section
12 is a guaranty of payment and not of collection, is a continuing guarantee,
and shall apply to all Obligations whenever arising.

12.8Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Specified Loan Party to
honor all of such Specified Loan Party’s obligations under the Guaranty
Agreement and the Collateral Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 12.8 [Keepwell] for the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 12 [Guaranty], voidable under applicable Debtor
Relief Laws, and not for any greater amount).  The obligations and undertakings
of each Qualified ECP Guarantor under this Section 12.8 [Keepwell] shall remain
in full force and effect until Payment in Full, or, with respect to any

128

--------------------------------------------------------------------------------

 

Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.11.  Each Qualified ECP Guarantor
intends that this Section 12.8 [Keepwell] constitute, and this Section 12.8
[Keepwell] shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

12.9Amendment and Restatement.  The Guaranty in this Article XII amends,
restates, supersedes and replaces that certain Amended and Restated Continuing
Agreement of Guaranty and Suretyship dated as of November 22, 2016 from certain
Loan Parties in favor of the Administrative Agent.

 

 

[SIGNATURE PAGES FOLLOW]

 

129

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

 

BORROWER:

 

 

 

 

 

HELIOS TECHNOLOGIES, INC.,

 

 

a Florida corporation

 

 

 

 

 

 

By:

 

 

 

Name:

Tricia Fulton

 

 

Title:

Chief Financial Officer

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

HELIOS TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTORS:

 

 

 

 

 

ENOVATION CONTROLS, LLC,

 

 

an Oklahoma limited liability company

 

 

 

 

 

 

By:

Helios Technologies, Inc.,

 

 

 

its managing member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Tricia Fulton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SUN HYDRAULICS, LLC,

 

 

a Florida limited liability company

 

 

 

 

 

 

By:

Helios Technologies, Inc.,

 

 

 

its sole manager

 

 

 

 

 

 

By:

 

 

 

Name:

Tricia Fulton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

FASTER, INC.,

 

 

an Ohio corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

HELIOS TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------

 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as
the Administrative Agent, the Issuing Bank, the
Swing Loan Lender and a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

HELIOS TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------

 

 

 

 

[LENDER], as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

HELIOS TECHNOLOGIES, INC.

 